Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 1 of 96 PageID #: 6798



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION


 LISA TORREY, et al.,                   §
                                        §
       Plaintiffs,                      §
                                        §                  Civil Action No. 5:17-cv-00190-RWS
       v.                               §
                                        §
 INFECTIOUS DISEASES SOCIETY OF         §
 AMERICA, et al.,                       §
                                        §
       Defendants.                      §
                                        §
 _______________________________________§


                DEFENDANTS UNITED HEALTHGROUP INCORPORATED
                    AND UNITED HEALTHCARE SERVICES, INC.’S
                ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

         Subject to its affirmative defenses set forth below, and without waiver of any rights,

 privileges, or defenses, Defendants UnitedHealth Group Incorporated and United HealthCare

 Services, Inc. (together, “United”), hereby submit their Answer to Plaintiffs’ First Amended

 Complaint (the “Complaint”). Each numbered response in this Answer is made subject to the

 following limitations as if fully set forth therein.

         First, this Answer is made subject to the Court’s Order of February 10, 2020, which

 addressed Defendants’ Motion to Dismiss. To the extent the Complaint contains allegations

 regarding claims, theories, or facts that have been dismissed, mooted, or otherwise rendered

 immaterial by such Order or any other orders issued by the Court, or which refer to claims,

 theories, or facts that have been deferred, no response is required to such allegations. Moreover,

 any responses in this Answer do not constitute acknowledgment or admission of the validity or

 relevance of such allegations.
                                                    1
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 2 of 96 PageID #: 6799



         Second, any responses in this Answer relating to UnitedHealth Group Incorporated and/or

 United HealthCare Services, Inc., or any other parents, subsidiaries, or affiliates, do not

 constitute acknowledgment or admission that UnitedHealth Group Incorporated and/or United

 HealthCare Services, Inc. may be held liable for the acts and/or omissions of parents,

 subsidiaries, or affiliates.

         Third, the section headings and subheadings throughout the Complaint contain

 characterizations of the Complaint to which no response is required. To the extent a response is

 deemed required, United denies any allegations in the section headings and subheadings in the

 Complaint. Further, the section headings in this Answer exist for purposes of convenience only

 and shall not be deemed admissions.

         Fourth, where United states that it lacks knowledge or information sufficient to form a

 belief about the truth of a certain allegation, United reserves the right to argue that the allegation

 is true or false based on the evidence.



                                AS TO INTRODUCTORY PARAGRAPH

         COMES NOW Plaintiffs LISA TORREY, KATHRYN KOCUREK Individually and on

 behalf of the Estate of J. DAVID KOCUREK, PH.D., AMY HANNEKEN, JANE POWELL,

 CAROL FISCH, JOHN VALERIO, Individually and as Next Friend of Christopher Valerio,

 RANDY SYKES, BRIENNA REED, ROSETTA FULLER, ADRIANA MONTEIRO

 MOREIRA, JESSICA MCKINNIE, KRISTINE WOODARD, GAIL MEADS, DR. MICHAEL

 FUNDENBERGER,             GAYLE     CLARKE,        ALLISON       LYNN       CARUANA,         CHLOE

 LOHMEYER, MAX SHINDLER, TAWNYA DAWN SMITH, Individually and as Next Friend

 of MONET PITRE, MIKE PEACHER, Individually and as Next Friend of ASHLEIGH


                                                   2
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 3 of 96 PageID #: 6800



 PEACHER, ALARIE BOWERMAN, Individually and as Next Friend of ELISA BOWERMAN,

 EMORY BOWERMAN, and ANAIS BOWERMAN, on behalf of themselves and for all other

 members of the class herein, and file this First Amended Complaint against the INFECTIOUS

 DISEASES SOCIETY OF AMERICA (“IDSA”), BLUE CROSS AND BLUE SHIELD

 ASSOCIATION (“BCBSA”), ANTHEM, INC., BLUE CROSS AND BLUE SHIELD OF

 TEXAS, AETNA INC., CIGNA CORPORATION, KAISER PERMANENTE, INC., KAISER

 FOUNDATION HEALTH PLAN, INC., UNITED HEALTHCARE SERVICES, INC.,

 UNITEDHEALTH GROUP INCORPORATED, (collectively referred to as “Insurance

 Defendants”), DR. GARY P. WORMSER, DR. RAYMOND J. DATTWYLER, DR. EUGENE

 SHAPIRO, DR. JOHN J. HALPERIN, DR. LEONARD SIGAL, and DR. ALLEN STEERE

 (collectively “IDSA Panelists”) herein, and in support thereof, show the Court the following:

        ANSWER: The allegations in this Paragraph are Plaintiffs’ characterization of this

 action to which no response is required. To the extent that this Paragraph is deemed to contain

 allegations to which a response is required, United denies such allegations as stated.



                                AS TO PARTIES AND SERVICE

        1.      Plaintiff Lisa Torrey is an individual and a citizen of the State of Texas.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        2.      Plaintiff Kathryn Kocurek is an individual and citizen of the State of Texas.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.


                                                   3
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 4 of 96 PageID #: 6801




        3.      Amy Hanneken is an individual and a citizen of the State of Florida.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        4.      Jane Powell is an individual and a citizen of the State of Connecticut.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        5.      Carol Fisch is an individual and a citizen of the State of Florida.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        6.      Christopher Valerio is an individual and citizen of the State of Pennsylvania.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        7.      Randy Sykes is an individual and a citizen of the State of Connecticut.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        8.      Brienna Reed is an individual and a citizen of the State of Ohio.




                                                   4
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 5 of 96 PageID #: 6802



        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        9.      Rosetta Fuller is an individual and a citizen of the State of Alabama.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        10.     Adriana Monteiro Moreira is an individual and citizen of State of Florida.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        11.     Jessica Mckinnie is an individual and a citizen of the State of Michigan.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        12.     Kristine Woodard is an individual and a citizen of the State of Iowa.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        13.     Gail Meads is an individual and a citizen of the State of Georgia.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.




                                                   5
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 6 of 96 PageID #: 6803



        14.     Dr. Michael Fundenberger is an individual and citizen of the State of Iowa.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        15.     Gayle Clarke is an individual and a citizen of the State of Iowa.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        16.     Allison Lynn Caruana is an individual and a citizen of the State of Florida.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        17.     Chloe Lohmeyer is an individual and a citizen of the State of Nevada.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        18.     Max Shindler is an individual and a citizen of the State of Nevada.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        19.     Tawnya Dawn Smith is an individual and a citizen of the State of Nevada.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.


                                                   6
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 7 of 96 PageID #: 6804




        20.     Mike Peacher is an individual and a citizen of the State of Florida.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        21.     Alarie Bowerman is an individual and a citizen of the State of Arkansas.

        ANSWER: United admits that Alarie Bowerman is an individual and a citizen of the

 State of Arkansas.



        22.     Defendant INFECTIOUS DISEASES SOCIETY OF AMERICA already made an

 appearance in this case.

        ANSWER: United admits that the IDSA made an appearance in this case.



                            AS TO THE BLUE CROSS DEFENDANTS

        23.     Defendant BLUE CROSS AND BLUE SHIELD ASSOCIATION (“BCBSA”)

 already made an appearance in this case.

        ANSWER: United admits that BCBSA made an appearance in this case.



        24.     Defendant ANTHEM, INC. already made an appearance in this case.

        ANSWER: United admits that Anthem, Inc. made an appearance in this case.



        25.     Defendant BLUE CROSS AND BLUE SHIELD OF TEXAS already made an

 appearance in this case.


                                                   7
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 8 of 96 PageID #: 6805



         ANSWER: United admits that Blue Cross and Blue Shield of Texas made an appearance

 in this case.



                             AS TO THE AETNA DEFENDANTS

         26.     Defendant AETNA INC. already made an appearance in this case.

         ANSWER: United admits that Aetna Inc. made an appearance in this case.



                             AS TO THE CIGNA DEFENDANTS

         27.     Defendant CIGNA CORPORATION already made an appearance in this case.

         ANSWER: United admits that Cigna Corporation made an appearance in this case.



                             AS TO THE KAISER DEFENDANTS

         28.     Defendant KAISER PERMANENTE, INC. already made an appearance in this

 case.

         ANSWER: United admits that Kaiser Permanente, Inc. made an appearance in this case.



                    AS TO THE UNITED HEALTHCARE DEFENDANTS

         29.     Defendant UNITED HEALTHCARE SERVICES, INC. already made an

 appearance in this case.

         ANSWER: United admits that United HealthCare Services, Inc. made an appearance in

 this case.




                                               8
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 9 of 96 PageID #: 6806



         30.    Defendant UNITEDHEALTH GROUP INCORPORATED already made an

 appearance in this case.

         ANSWER: United admits that UnitedHealth Group Incorporated made an appearance in

 this case.



                            AS TO “IDSA PANELISTS” DEFENDANTS

         31.    Defendant Dr. Gary P. Wormser already made an appearance in this case.

         ANSWER: United admits that Dr. Wormser made an appearance in this case.



         32.    Dr. Raymond J. Dattwyler already made an appearance in this case.

         ANSWER: United admits that Dr. Dattwyler made an appearance in this case.



         33.    Dr. Eugene Shapiro already made an appearance in this case.

         ANSWER: United admits that Dr. Shapiro made an appearance in this case.



         34.    Dr. John J. Halperin already made an appearance in this case.

         ANSWER: United admits that Dr. Halperin made an appearance in this case.



         35.    Dr. Leonard Sigal already made an appearance in this case.

         ANSWER: United admits that Dr. Sigal made an appearance in this case.



         36.    Dr. Allen Steere already made an appearance in this case.

         ANSWER: United admits that Dr. Steere made an appearance in this case.


                                                9
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 10 of 96 PageID #: 6807




        37.     Collectively these doctors are identified by name or as the “IDSA Panelists”.

        ANSWER: This Paragraph does not contain factual allegations to which a response is

 required. To the extent a response is deemed required, United admits the allegations in this

 Paragraph.



                             AS TO JURISDICTION AND VENUE

        38.     The Racketeer Influenced and Corrupt Organizations Act (RICO) authorized

 nationwide service of process on nonresident defendants in civil RICO suits brought in Texas

 district court, where the court has personal jurisdiction over at least one participant in alleged

 conspiracy and there was no other district that had personal jurisdiction over all the alleged

 coconspirators. 18 U.S.C.A. § 1965(b).

        ANSWER: Whether RICO authorizes nationwide service of process on nonresident

 defendants in civil RICO suits brought in Texas district court, and whether the Court has

 personal jurisdiction over at least one participant in the alleged conspiracy, and whether no other

 district court has personal jurisdiction over all the alleged conspirators, is a legal conclusion to

 which no response is required. United denies any remaining allegations in this Paragraph.



        39.     Venue is proper pursuant to 18 U.S.C.A. § 1965 because Defendants transact their

 affairs in this venue. 18 U.S.C.A. § 1965.

        ANSWER: Whether venue properly lies in this District is a legal conclusion to which no

 response is required. United denies the remaining allegations in this Paragraph.




                                                 10
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 11 of 96 PageID #: 6808



                             AS TO FACTS AND ALLEGATIONS

        40.     All of the facts and allegations in all of the subsequent paragraphs are made upon

 information and belief. Additionally, the facts and allegations are based upon information

 acquired by Plaintiffs because Defendants have not produced documents that are solely in their

 control. Moreover, Defendants have indicated they may not actually have the documents sought

 during the relevant time period due to their document retention policies.

        ANSWER: United denies the allegations in this Paragraph.



        41.     Lyme disease is the most common tick-borne infection in both North America and

 Europe and is the fastest-growing infectious disease in America. The CDC estimates that

 300,000 Americans are infected with Lyme disease each year. Once infected, patients typically

 experience a wide range of symptoms, including fever, headache, swollen joints, fatigue, and

 skin rash. If the infection goes untreated, the disease may spread to the joints, heart, and the

 nervous system and may result in debilitating symptoms, including severe fatigue, anxiety,

 migraines, light sensitivity, and severe joint pain. If Lyme disease continues untreated for a

 prolonged period, the infected suffer with crippling muscle and joint pain, disabling fatigue,

 arthritis, neurological disorders, cardiac disorders, and eventually invades the brain causing

 depression, thoughts of suicide, brain fog, severe weakness, memory or concentration

 difficulties, bladder or bowel dysfunction, and visual loss. Left untreated, Lyme disease can lead

 to a painful and agonizing death.

        ANSWER:        United admits that Plaintiffs purport to refer to a CDC source for

 information related to Lyme disease. United refers to any such source for its contents and denies

 any characterization thereof. United is without knowledge or information sufficient to form a


                                                 11
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 12 of 96 PageID #: 6809



 belief as to the truth of the remaining allegations in this Paragraph and therefore denies these

 allegations.



        42.     The doctors who actually treat Lyme disease have known for a long time that

 while many patients who contract Lyme disease can be cured with short-term antibiotic

 treatment, a large number of patients do not respond to short-term antibiotic treatment. Even

 using the most conservative numbers possible, at least 20% of Lyme disease patients each year

 do not respond to short-term antibiotic treatment (ILADS estimates 40% of Lyme disease

 patients do not respond to a short-court of antibiotics). Therefore, at least 60,000 Lyme patients a

 year require long-term antibiotic treatment, including expensive intravenous antibiotics. The cost

 of long-term antibiotic treatment ranges from $1,000 to $50,000 per year.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        43.     These patients with chronic Lyme disease require long-term antibiotic treatment

 for many months until the symptoms are resolved. Lyme doctors also know that chronic Lyme

 disease patients who do not respond to short-term antibiotic treatment, and do not receive long-

 term antibiotic treatment, will suffer debilitating symptoms, will be in constant pain, will be

 unable to function or live a normal life, and will eventually die from Lyme disease.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.




                                                  12
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 13 of 96 PageID #: 6810



        44.     Similarly, Lyme doctors know that if Lyme patients are undiagnosed, or are

 misdiagnosed with another ailment, the Lyme disease can become so severe that without long-

 term antibiotic treatment the disease will spread to their joints, their heart, and their nervous

 system causing crippling muscle and joint pain, disabling fatigue, arthritis, neurological

 disorders, cardiac disorders, depression, memory loss, bladder loss, bowel dysfunction, visual

 loss, and death.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        45.     Initially, the Insurance Defendants provided coverage for Lyme disease patients,

 covered long-term antibiotic treatment, and even paid for extended hospital stays to treat patients

 with Lyme disease who did not respond to short-term antibiotic treatment. This allowed doctors

 to properly assesses and treat patients with chronic Lyme disease and prevented the suffering and

 death of many thousands of Lyme disease patients.

        ANSWER: United denies the allegations in the first sentence of Paragraph 45 as to

 United. United is without knowledge or information sufficient to form a belief as to the truth of

 the allegations in this Paragraph relating to other defendants and therefore denies those

 allegations. United is without knowledge or information sufficient to form a belief as to the truth

 of the allegations in the second sentence of Paragraph 45 and therefore denies these allegations.



        46.     As set forth in the deposition of Dr. Richard Sanchez, the Senior Vice President

 for the Blue Cross Defendants, in the 1990’s insurance companies decided that treatment of

 Lyme disease was too expensive and red-flagged Lyme disease. According to Sanchez, the


                                                  13
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 14 of 96 PageID #: 6811



 health insurance industry made a concerted effort to deny coverage for treatment of Lyme

 disease because of the costs associated with the long-term treatment of some Lyme patients.

 Sanchez testified that in order to save money, the Blue Cross Defendants created an arbitrary

 policy of restricting antibiotic treatment for Lyme disease to 42-days:

                Q.     As far as you know, what was the rationale for selecting the 42-day

                       period of time that I just read from the corporate Lyme disease

                       policy from 1993?

                A.     It’s an arbitrary number, six times seven is 42, it’s six weeks, and

                       that’s just the way we tended to divide up courses of treatment, ten

                       days, 14 days, four weeks, six weeks, nothing magical or scientific

                       about it.

        ANSWER: United admits that Plaintiffs purport to refer to deposition testimony of a Dr.

 Sanchez. United refers to any such source for its contents and denies any characterization

 thereof. United is without knowledge or information sufficient to form a belief as to the truth of

 the allegations in this Paragraph relating to other defendants and therefore denies those

 allegations. United denies the remaining allegations in this Paragraph.



        47.     When Sanchez was asked if Blue Cross had “any medical or scientific

 justification for that policy, to restrict approval of IV antibiotic treatment,” Sanchez answered

 with “No.” Once these arbitrary guidelines were put into place by Blue Cross, the other

 Insurance Defendants followed suit by denying coverage for Lyme treatment after the arbitrary

 timeframe.




                                                 14
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 15 of 96 PageID #: 6812



        ANSWER: United admits that Plaintiffs purport to refer to deposition testimony of a Dr.

 Sanchez. United refers to any such source for its contents and denies any characterization

 thereof. United is without knowledge or information sufficient to form a belief as to the truth of

 the allegations in this Paragraph relating to other defendants and therefore denies those

 allegations. United denies the remaining allegations in this Paragraph.



        48.     From the early 1990s up to the enactment of the 2000 IDSA Guidelines, the

 Insurance Defendants began improperly denying insurance coverage for antibiotics after 28 days

 of treatment. The Insurance Defendants began referring to any treatment beyond shot-term [sic]

 antibiotics as “experimental.”

        ANSWER:        United admits that Plaintiffs purport to summarize a book by Pamela

 Weintraub. United refers to any such source for its contents and denies any characterization

 thereof. United is without knowledge or information sufficient to form a belief as to the truth of

 the allegations in this Paragraph relating to other defendants and therefore denies those

 allegations. United denies the remaining allegations in this Paragraph.



        49.     Plaintiffs hereby allege that the Insurance Defendants paid consulting fees to the

 IDSA panelists to influence the IDSA guidelines and the IDSA Panelists based on information

 and belief, which includes the following:

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.




                                                15
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 16 of 96 PageID #: 6813



        50.     As set forth in more detail below, the Attorney General of the state of

 Connecticut, Richard “Dick” Blumenthal (now Senator Blumenthal) investigated the IDSA

 Guidelines and served Civil Investigative Demands (CID) on the IDSA Panelists and most of the

 Insurance Defendants, including UnitedHealth, Cigna, Aetna, Anthem, and Anthem Blue Cross.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        51.     The CIDs to the Insurance Defendants asked for any compensation paid by the

 Insurance Defendants to the IDSA Panelists (including Defendants Wormser, Dattwyler, Halprin

 [sic], Shapiro, and Steere) from August 1, 1998 to July 31, 2007.

        ANSWER: United admits that Plaintiffs purport to summarize a document attached to

 the Complaint. United refers to any such source for its contents and denies any characterization

 thereof. United is without knowledge or information sufficient to form a belief as to the truth of

 the allegations in this Paragraph and therefore denies these allegations.



        52.     The Insurance Defendants and IDSA Panelists responded to these CIDs and AG

 Blumenthal concluded: “several of the most powerful IDSA panelists” had undisclosed financial

 interests in insurance companies including “consulting arrangements with insurance companies.”

        ANSWER: United admits that Plaintiffs purport to quote and summarize statements

 purportedly made by Richard Blumenthal.          United refers to any such statements for their

 contents and denies any characterization thereof. United is without knowledge or information

 sufficient to form a belief as to the truth of the allegations in the remainder of this Paragraph and

 therefore denies these allegations.


                                                  16
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 17 of 96 PageID #: 6814




         53.     On August 12, 1996 Dr. Leonard Sigal, one of the IDSA Panelist Defendants,

 testified during a deposition that he reviewed many Lyme disease files for insurance companies,

 almost always denied coverage, and charged $560 an hour to perform his work. He testified that

 he reviewed files for most of the Insurance Defendants:

                 Q.      What insurance companies have you reviewed for with regard to Lyme
                         disease?
                 A.      Prudential, Aetna, Blue Cross Blue Shield. Something called Anthem. Met
                         Life, or Met Health, I guess, Metro Health. Whatever it’s called. I believe
                         that’s it.
                 Q.      And have payments from these insurance companies been made directly to
                         you in your name?
                 A.      Yes.

         ANSWER: United admits that Plaintiffs purport to quote and summarize statements

 purportedly made by Dr. Leonard Sigal. United refers to any such statements for their contents

 and denies any characterization thereof. As to footnotes 15 and 16 accompanying Paragraph 53,

 United admits that United acquired MetraHealth Companies Inc. in 1995; United denies that it

 acquired Metropolitan Life Insurance Company. Moreover, United is without knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in this

 Paragraph and therefore denies those allegations. To the extent any further response is deemed

 required, United denies the remaining allegations in this Paragraph.



         54.     Dr. Sigal testified that he was paid $560 an hour, in 1996, by these insurance

 companies. Dr. Sigal quipped that the money he was paid by insurance companies “would pay

 for a lot of college tuition, actually.”

         ANSWER: United admits that Plaintiffs purport to quote and summarize statements

 purportedly made by Dr. Leonard Sigal. United refers to any such statements for their contents
                                                 17
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 18 of 96 PageID #: 6815



 and denies any characterization thereof. Moreover, United is without knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in this Paragraph and

 therefore denies those allegations. To the extent any further response is deemed required, United

 denies the remaining allegations in this Paragraph.



        55.     Dr. Joseph Burrascano, Jr., an internationally known infectious disease specialist,

 made the following statements at a hearing before the Senate Committee on Labor & Human

 Resources:

                       There is in this country a core group of university-based
                       Lyme disease researchers and physicians whose opinions
                       carry a great deal of weight. Unfortunately, many of them
                       act unscientifically and unethically. They adhere to
                       outdated, self-serving views and attempt to personally
                       discredit those whose opinions differ from their own. They
                       exert strong, ethically questionable influence on medical
                       journals, which enables them to publish and promote
                       articles that are badly flawed. They work with Government
                       agencies to bias the agenda of consensus meetings and have
                       worked to exclude from these meetings and scientific
                       seminars those with ultimate opinions.

                       They behave this way for reasons of personal or
                       professional gain and are involved in obvious conflicts of
                       interest.

                       [T]hese individuals who promote this so-called “post Lyme
                       syndrome” as a form of arthritis depend on funding from
                       arthritis groups and agencies to earn their livelihood. Some
                       of them are known to have received large consulting fees
                       from insurance companies to advise the companies to
                       curtail coverage for any additional therapy beyond the
                       arbitrary 30-day course.

        ANSWER: United admits that Plaintiffs purport to quote and summarize statements

 purportedly made by Dr. Joseph Burrascano, Jr. United refers to any such statements for their

 contents and denies any characterization thereof. United is without knowledge or information
                                                 18
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 19 of 96 PageID #: 6816



 sufficient to form a belief as to the truth of the allegations in this Paragraph and therefore denies

 these allegations.



         56.    It is clear from the evidence set forth above that consulting fees were paid by the

 insurance companies to the IDSA Panelists before the IDSA Panelists created the IDSA

 guidelines. Not surprisingly, when the 2000 IDSA Lyme guidelines were created, they contained

 the same arbitrary requirements limiting Lyme treatment to only shot-term [sic] antibiotics

 treatment.

         ANSWER: United admits that Plaintiffs purport to summarize statements purportedly

 made on a website. United refers to any such statements for their contents and denies any

 characterization thereof. United is without knowledge or information sufficient to form a belief

 as to the truth of the allegations in this Paragraph and therefore denies these allegations.



         57.    The IDSA Panelists who created these guidelines, and who were paid by the

 insurance companies, discounted chronic Lyme disease even though they admitted in the 2000

 guidelines that they had no studies to support their conclusion that chronic Lyme disease does

 not exist:

                Randomized controlled studies of treatment of patients who remain unwell
                after standard courses of antibiotic therapy for Lyme disease are in
                progress. To date, there are no convincing published data that repeated or
                prolonged courses of either oral or iv antimicrobial therapy are effective
                for such patients. The consensus of the Infectious Diseases Society of
                America (IDSA) expert-panel members is that there is insufficient
                evidence to regard “chronic Lyme disease” as a separate diagnostic entity.

         ANSWER: United admits that Plaintiffs purport to summarize and quote an article

 published in July 2000, in Clinical Infectious Diseases. United refers to any such source for its


                                                  19
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 20 of 96 PageID #: 6817



 contents and denies any characterization thereof. United is without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this Paragraph relating to other

 defendants and therefore denies those allegations. United denies the remaining allegations in this

 Paragraph.



        58.     Dr. Sam Donta, one of the most respected Lyme doctors in the world, questioned

 why the guidelines did not include treatment for patients with chronic Lyme disease. He was

 then removed from the panel by the IDSA. Dr. Benjamin Luft, originally the chairman of the

 IDSA panel, questioned why the panel was not considering Dr. Donta’s request and

 recommended that the IDSA panel simply hear from the doctors who believed that short-term

 antibiotic treatment was not sufficient for all Lyme disease patients. Dr. Luft was demoted by the

 IDSA for expressing these ideas and was not identified as an author of the 2000 guidelines.

        ANSWER: United admits that Plaintiffs purport to summarize statements purportedly

 made by a Dr. Donta, as summarized in a book by Pamela Weintraub. United refers to any such

 source for its contents and denies any characterization thereof. United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph and

 therefore denies these allegations.



        59.     In 2017, Eugene Shapiro, one of the IDSA Panelists, published a paper related to

 Lyme disease. In the footnotes, he admitted he “has been an expert witness in malpractice cases

 involving Lyme disease.”

        ANSWER: United admits that Plaintiffs purport to summarize a paper published by Dr.

 Shapiro. United refers to any such source for its contents and denies any characterization thereof.


                                                 20
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 21 of 96 PageID #: 6818



 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph and therefore denies these allegations.



        60.     There is sufficient evidence to establish that the IDSA panelists were paid by, and

 influenced by, insurance companies, including those of the Insurance Defendants as specified

 above. As a result, the IDSA panelists created the guidelines created by the Insurance

 Defendants.

        ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        61.     All of the evidence of payments made from the Insurance Defendants to the IDSA

 Panelists are solely in the possession of the Defendants.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        62.     Plaintiffs sent subpoenas to the Office of the Attorney General for the State of

 Connecticut requesting the documents and information obtained during their investigation into

 the IDSA, the Insurance Defendants, and the IDSA Panelists. The Attorney General’s office

 produced the CIDs send [sic] to the Defendants but not the responses because documents and

 information acquired were returned to the Defendants:

                The documents were subpoenaed or furnished voluntarily to the
                Connecticut Office of the Attorney General (“CTOAG”) in
                                                    21
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 22 of 96 PageID #: 6819



                connection with an antitrust investigation. Pursuant to Conn. Gen.
                Stat. § 35-42(c)(1) & (2), such documents are held in the custody
                of the CT-OAG, shall not be available to the public, and shall be
                returned to the person who produced or furnished the documents
                upon the termination of the CT-OAG’s investigation. The majority
                of the documents obtained in connection with the CT-OAG’s
                antitrust investigation of the Infectious Diseases Society of
                America were returned at the termination of the investigation.

        ANSWER: United admits that Plaintiffs purport to summarize statements made by the

 Connection Attorney General’s office. United refers to any such source for its contents and

 denies any characterization thereof. United is without knowledge or information sufficient to

 form a belief as to the truth of the allegations in this Paragraph and therefore denies these

 allegations.



        63.     The heightened pleading standards of Rule 9(b) should be relaxed “upon a

 showing by the plaintiff that he or she is unable, without pretrial discovery, ‘to obtain essential

 information’ peculiarly in the possession of the defendants.” Schouest v. Medtronic, Inc., 13 F.

 Supp. 3d 692, 709 (S.D. Tex. 2014) (citing Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d

 436 (8th Cir. 2013); U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009); U.S.

 ex rel. Bennett v. Medtronic, Inc., 747 F. Supp. 2d 745, 768 (S.D. Tex. 2010); U.S. ex rel.

 Rafizadeh v. Cont’l Common, Inc., 553 F.3d 869, 873 (5th Cir. 2008).

        ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        64.     Rule 9(b) is generally satisfied when the Complaint answers the “newspaper

 questions” about the alleged fraud (“who, what, when, where, and how”). Melder v. Morris, 27
                                                    22
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 23 of 96 PageID #: 6820



 F.3d 1097, 1100 n.5 (5th Cir. 1994). It is impossible for Plaintiffs to answer the newspaper

 questions regarding payments to the IDSA panelists until meaningful discovery to conducted

 [sic].

          ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



          65.   Based on the evidence set forth above, Plaintiffs know that payments were made,

 were sent to the IDSA Panelists, and were received by the IDSA Panelists. Plaintiffs believe,

 based upon information and belief, that these payments were made through the mail or by wire.

          ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



          66.   It is believed that Dr. Gary P. Wormser was paid via mail in New York from 1995

 to 2017; Dr. Raymond J. Dattwyler was paid via mail in New York from 1995 to 2017; Dr.

 Eugene Shapiro was paid via mail in New Jersey from 1995 to 2006; Dr. John J. Halperin was

 paid via mail in New Jersey from 1995 to 2017; Dr. Robert B. Nadelman was paid via mail in

 New York from 1995 to 2017; and Dr. Leonard Sigal was paid via mail in New Jersey from 1995

 to 2017. Based on the evidence set forth above, these payments, as well as communications

 related to the doctors’ responsibilities and findings, were sent from insurance companies to the

 IDSA Panelists. These payments and communications harmed Plaintiffs because they deprived

 Plaintiffs, and all other people suffering with Lyme disease, insurance coverage and prevented


                                                    23
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 24 of 96 PageID #: 6821



 them from being properly diagnosed and treated for Lyme disease. Additionally, Plaintiffs, and

 all others suffering with Lyme disease, were forced to pay out-of-pocket for their treatment, thus

 costing them vast sums of money.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the allegations as to United in the first two sentences of this

 Paragraph. United is without knowledge or information sufficient to form a belief as to the truth

 of the allegations in the remaining sentences of this Paragraph and therefore denies these

 allegations.



        67.     Plaintiffs hereby allege that the Insurance Defendants set forth below, sent

 correspondence by mail to medical boards reporting doctors for treating Lyme disease based on

 information and belief, including the following:

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        68.     Anonymously reporting Lyme doctors to medical boards is such an epidemic in

 the United States that many states have legislature [sic] protecting doctors who prescribe

 antibiotics beyond the 28-day cutoff. Many of the doctors reported to medical boards regarding

 Lyme disease are reported by insurance companies.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.


                                                  24
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 25 of 96 PageID #: 6822




        69.    For example, in 2002 the New York Assembly unanimously passed Resolution

 2155 protecting doctors who treat chronic Lyme disease. According to the New York Assembly,

 the reason they were forced to protect Lyme doctors is because insurance companies report so

 many doctors for treating chronic Lyme disease:

               WHEREAS, Considerable scientific controversy surrounds the
               diagnosis and treatment of Lyme disease and other tick-borne
               illnesses; and

               WHEREAS, New York State has the highest number of reportable
               Lyme disease cases in the United States; and

               WHEREAS, Insurance companies can and do file complaints with
               the New York State office of Professional Medical Conduct
               against doctors who treat chronic Lyme disease, and have thus
               injected themselves into the debate; and

               WHEREAS, Doctors whose practices are devoted to treating
               chronic Lyme disease patients, and who continue to provide
               treatment if they feel such treatment is medically necessary, have
               noted significant improvement in the condition of their patients;
               and

               WHEREAS, a high percentage of doctors who treat chronic Lyme
               disease patients, and who continue to treat patients if they feel such
               treatment is medically necessary, have been investigated by the
               OPMC pertaining to their treatment of Lyme disease; and

               WHEREAS, Tests for Lyme Disease are highly inaccurate and
               often are negative even when a person has Lyme disease; and

               …

               RESOLVED, that this Legislative Body pause in its deliberations
               to request that insurance companies and the Office of Professional
               Medical Conduct cease and desist from targeting physicians who
               fall on one side or the other of this controversy, until such time as
               medical research and the medical community have determined the
               appropriate parameters for the diagnosis and treatment of tick-
               borne illnesses; and be it further


                                                25
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 26 of 96 PageID #: 6823



                RESOLVED, That a copy of the Resolution, suitably engrossed, be
                transmitted to the Office Professional Medical Conduct.

        ANSWER: United admits that Plaintiffs purport to summarize and quote statements

 made by the New York Assembly. United refers to any such source for its contents and denies

 any characterization thereof. United is without knowledge or information sufficient to form a

 belief as to the truth of the allegations in this Paragraph and therefore denies these allegations.



        70.     New York is just one of many states forced to pass legislature [sic] to protect

 doctors reported to medical boards for the treatment of chronic Lyme disease. Other states

 including Connecticut, Massachusetts, New Hampshire, Rhode Island, Vermont, Virginia, Iowa,

 and many others.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        71.     Due to state privacy laws, public medical boards refuse to disclose the identities

 of the persons or entities who report doctors to medical boards. For example, Plaintiffs served a

 third-party subpoena on the Texas Medical Board and the subpoena was quashed because of the

 following statute:

                (c) Each complaint, adverse report, investigation file, other
                investigation report, and other investigative information in the
                possession of or received or gathered by the board or its employees
                or agents relating to a license holder, an application for license, or
                a criminal investigation or proceeding is privileged and
                confidential and is not subject to discovery, subpoena, or other
                means of legal compulsion for release to anyone other than the
                board or its employees or agents involved in discipline of a license
                holder. For purposes of this subsection, investigative information
                includes information relating to the identity of, and a report made


                                                  26
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 27 of 96 PageID #: 6824



                by, a physician performing or supervising compliance monitoring
                for the board.

 Tex. Occ. Code Ann. § 164.007.

        ANSWER: United admits that Plaintiffs purport to quote a Texas statute. United refers to

 any such source for its contents and denies any characterization thereof. United is without

 knowledge or information sufficient to form a belief as to the truth of the allegations in this

 Paragraph and therefore denies these allegations.



        72.     Plaintiffs have evidence, as cited, of insurance companies anonymously reporting

 doctors to the medical review boards. Reporting of Lyme doctors to medical boards are done

 anonymously or the medical boards refuse to disclose the entity that reported the doctors. Either

 way, it is impossible for Plaintiffs to determine the who, what, when, where, and how of reports

 to medical boards unless that information is obtained from the entity who actually filed the

 complaint.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the allegations as to United in this Paragraph. United is without

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in this Paragraph and therefore denies these allegations.



        73.     For example, the Maryland State Board of Physicians investigated Dr. Hope

 McIntyre for treating chronic Lyme disease. According to the Consent Order:

                4. On March 24, 2014, the Board received a complaint from a
                health insurance company stating that Respondent may be


                                                 27
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 28 of 96 PageID #: 6825



                inappropriately prescribing medication to a patient, Patient 4, 1 for
                the treatment of Lyme disease.

                5. On or about June 5, 2014, the Board received an amended
                complaint from the insurance company including Patient 4’s name
                and medical records. The insurance company reported the
                following:

                        a. The insurance company’s Medical Director reviewed
                           available records and engaged in peer to peer review
                           with Respondent regarding diagnosis and treatment of
                           Patient

                        b. The Medical Director concluded that based on national
                           guidelines on the treatment of Lyme disease, the
                           medications prescribed by Respondent for this
                           diagnosis do not fit evidence-based recommendations
                           for the treatment of Lyme disease.

        ANSWER: United admits that Plaintiffs purport to quote a consent order purportedly

 drafted by the Maryland State Board of Physicians. United refers to any such source for its

 contents and denies any characterization thereof. United is without knowledge or information

 sufficient to form a belief as to the truth of the allegations in this Paragraph and therefore denies

 these allegations.



        74.     Lyme doctors who treat chronic Lyme disease and try to help their patients face

 complaints to their medical boards and are forced to spend their time and money trying to keep

 their medical licenses. Some examples include Dr. Joseph G. Jemsek, one of the pioneers in

 HIV/AIDS research and treatment. Dr. Jemsek established twenty-two protocols for the

 treatment of HIV/AIDS and published more than forty peer-reviewed articles. When Dr. Jemsek

 learned about the growing number of Lyme disease patients who were not being properly treated,

 he turned his attention to Lyme disease. After treating patients with chronic Lyme disease, Dr.

 Jemsek spent many years in litigation fighting to keep his medical license.
                                                  28
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 29 of 96 PageID #: 6826



        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        75.      Another example is Dr. Kenneth B. Liegner. Dr. Liegner is a board-certified

 internist with training in pathology and critical care medicine. He has been forced to defend

 himself in front of the New York State Department of Health for treating patients with chronic

 Lyme disease.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        76.      Dr. Charles Ray Jones is the world’s leading pediatric specialist on Lyme Disease.

 Yet, Dr. Jones has been hounded by the Connecticut State Medical Board for years and his

 patients and colleagues have had to help to defray the costs of his legal defense. Dr. Jones’ legal

 defense costs have exceeded one million dollars.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        77.      As a result of the actions of the above actions [sic] and others like it, doctors

 around the country are afraid of diagnosing and treating Lyme disease.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.




                                                  29
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 30 of 96 PageID #: 6827



        78.     The above is sufficient evidence to establish that the Insurance Defendants have

 the information of when and how they improperly reported doctors to medical boards for the

 treatment of Lyme disease. These actions had a chilling effect on the medical community and

 caused doctors who would normally treat Lyme patients to refuse to treat patients with Lyme

 disease.

        ANSWER:         United denies improperly reporting doctors to medical boards for the

 treatment of Lyme disease. United is without knowledge or information sufficient to form a

 belief as to the truth of the allegations in this Paragraph relating to other defendants and therefore

 denies those allegations.     The allegations of the first sentence of this Paragraph contain

 characterizations and legal conclusions to which no response is required. To the extent a

 response is deemed required, United denies the allegations of the first sentence of this Paragraph.

 United is without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in this Paragraph and therefore denies these allegations.



        79.     All of the evidence of reports to medical boards made from any of the Insurance

 Defendants to the medical boards are solely in the possession of the Defendants.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        80.     The heightened pleading standards of Rule 9(b) should be relaxed “upon a

 showing by the plaintiff that he or she is unable, without pretrial discovery, ‘to obtain essential

 information’ peculiarly in the possession of the defendants.” Schouest v. Medtronic, Inc., 13 F.


                                                  30
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 31 of 96 PageID #: 6828



 Supp. 3d 692, 709 (S.D. Tex. 2014) (citing Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d

 436 (8th Cir. 2013); U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009); U.S.

 ex rel. Bennett v. Medtronic, Inc., 747 F. Supp. 2d 745, 768 (S.D. Tex. 2010); U.S. ex rel.

 Rafizadeh v. Cont’l Common, Inc., 553 F.3d 869, 873 (5th Cir. 2008).

        ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        81.     Rule 9(b) is generally satisfied when the Complaint answers the “newspaper

 questions” about the alleged fraud (“who, what, when, where, and how”). Melder v. Morris, 27

 F.3d 1097, 1100 n.5 (5th Cir. 1994). It is impossible for Plaintiffs to answer the newspaper

 questions regarding reports to medical boards made from the Insurance Defendants to the

 medical boards [sic] until meaningful discovery to conducted [sic].

        ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        82.     Plaintiffs have detailed the communications and who sent the communications

 above and based upon information and belief that these payments were made through the mail.

        ANSWER: The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.




                                                    31
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 32 of 96 PageID #: 6829



        83.       Although the IDSA claims its guidelines are not “mandatory,” they have been

 regarded as mandatory within the medical community. The Insurance Defendants treat the

 guidelines as mandatory and use the IDSA Panelists to enforce them as mandatory regulations in

 the treatment of Lyme disease. The Insurance Defendants, the IDSA, and the IDSA Panelists

 have spent the last few decades aggressively preventing the treatment of chronic Lyme disease

 even though they know there is overwhelming evidence to prove the existence of chronic Lyme

 disease:

              •   There are over seven hundred (700) peer reviewed scholarly articles proving the
                  existence of chronic Lyme disease.

              •   The states with the highest incidents of Lyme disease passed laws requiring the
                  treatment of chronic Lyme disease and requiring insurers to pay for long term
                  antibiotic treatment for chronic Lyme disease including Massachusetts, Rhode
                  Island, Connecticut, Vermont, New York, Maine, and Iowa.

              •   Texas Senator Chris Harris introduced a Lyme disease bill, SB 1360, because he
                  contracted Lyme disease and was not cured by short-term antibiotic treatment.
                  Senator Harris’ doctor, afraid of being reported to the medical disciplinary board,
                  refused to prescribe more than one month of antibiotics. Instead, his doctor
                  arranged for 17 different physicians to take turns writing prescriptions for Senator
                  Harris’ treatment. If Chris Harris was not a Senator, he would still be struggling to
                  cure his chronic Lyme disease, like the Plaintiffs in this case.

              •   In 2016, Congress, as part of the 21st Century Cures Act, created the Tick-Borne
                  Disease Working Group because “Lyme disease is the most common tick-borne
                  disease” and Congress wanted the Working Group to make recommendations to
                  fix the gaps in the “prevention, treatment and research” of Lyme disease.

              •   Dr. Allan Steere, the researcher who discovered Lyme disease and is one of the
                  authors of the IDSA guidelines, acknowledged the existence of chronic Lyme
                  disease in 1994, before the Insurance Defendants decided they no longer wanted
                  to pay for long-term antibiotic treatment: “It has become increasingly apparent
                  that the Lyme disease spirochete, Borrelia burgorferi, may persist in some
                  patients for years. Of particular concern, recent studies have shown that the
                  spirochete may persist in the nervous system in a small percentage of patients and
                  may cause chronic neurological involvement. The purpose of our long-term
                  follow-up studies is to determine whether past patients may still have evidence of
                  Lyme disease and, if so, to offer appropriate treatment.

                                                   32
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 33 of 96 PageID #: 6830



          •   Dr. Burton A. Waisbren, one of the founding members of the IDSA, discredited
              the current IDSA guidelines for failing to acknowledge the existence of chronic
              Lyme disease: “Chronic Lyme disease is a syndrome that results when individuals
              who have been inoculated with multiple microorganisms by infected ticks and
              who have not responded to an initial course of doxycycline develop extreme
              fatigue, intermittent fever, joint pain, muscle pain, “brain fog,” concentration
              difficulties, skin rashes, and in many instances symptoms of autoimmune disease
              to the extent that they impinge upon their quality of life. When one comes face-to-
              face with patients of this type in whom other diseases are ruled out, it is obvious
              that something serious is amiss. It is a conundrum why a group of respected
              physicians who are members of the Infectious Diseases Society of America have
              not recognized this and have, instead, written a guideline that essentially denies
              that the syndrome exists.”

          •   Attorney General (now Senator) Richard Blumenthal of Connecticut conducted an
              antitrust investigation into the lack of treatment of chronic Lyme disease and
              found:
                  o The IDSA’s guideline panel improperly ignored or minimized medical
                      opinion regarding chronic Lyme disease. As a consequence, serious
                      questions have arisen as to whether the panel’s recommendations reflected
                      all of the relevant science available.
                  o The IDSA failed to conduct a conflict-of-interest review for any of the
                      participants before their appointment to the 2006 Lyme disease guideline
                      panel. Several of the panelists, however, subsequently disclosed financial
                      interests in drug companies, Lyme disease diagnostic tests, patents, and
                      consulting arrangements with insurance companies.
                  o The IDSA allowed the panel chairman, who held a bias against the
                      existence of chronic Lyme disease, to hand pick a like-minded panel
                      without scrutiny by, or formal approval from, the IDSA’s oversight
                      committee.
                  o The IDSA also blocked appointment to the panel of scientists and
                      physicians who supported the concept of chronic Lyme disease. A panelist
                      who dissented from the group’s position was actually removed in order to
                      achieve “consensus.”

          •   A recent study found that Lyme disease survives a 28-day course of antibiotics if
              the Lyme disease is not treated within 4 months after the date of infection.

          •   The Association of American Physicians and Surgeons recently opposed the
              IDSA guidelines as “mandates and prohibitions” because they do not allow the
              treating doctors discretion to treat their patients for chronic Lyme disease: “These
              Guidelines should be revised to recognize that the physician must retain full
              flexibility in the diagnosis and treatment of Lyme disease. Medical societies do
              not practice medicine; physicians do. The mandate for specific laboratory
              confirmation is particularly objectionable, as testing for Lyme disease is
              notoriously insensitive and unreliable. Patients who do not meet this criterion
                                               33
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 34 of 96 PageID #: 6831



                would often be denied treatment that could mitigate severe chronic disability. In
                some cases, long-term treatment is required. Physicians must be able to exercise
                their professional judgment concerning the best treatment for each individual
                patient, without restraint by one size-fits-all Guidelines, which amount to
                mandates and prohibitions.”

        ANSWER: United admits that Plaintiffs purport to quote and summarize a variety of

 sources in this Paragraph. United refers to any such sources for their contents and denies any

 characterization thereof. United is without knowledge or information sufficient to form a belief

 as to the truth of the allegations in this Paragraph relating to other defendants and therefore

 denies those allegations. United denies the allegations as to United in the second and third

 sentences in this Paragraph. United is without knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in this Paragraph and therefore denies these

 allegations.



        84.     Even with all of this overwhelming evidence of chronic Lyme disease, the 2006

 IDSA Guidelines claim:

                There is no convincing biologic evidence for the existence of
                symptomatic chronic B. burgdorferi infection among patients after
                receipt of recommended treatment regimens for Lyme disease.

        ANSWER: United admits that Plaintiffs purport to quote the 2006 IDSA Guidelines.

 United refers to any such source for its contents and denies any characterization thereof. United

 is without knowledge or information sufficient to form a belief as to the truth of the allegations

 in this Paragraph and therefore denies these allegations.



        85.     The Insurance Defendants, the IDSA, and the IDSA Panelists do everything in

 their power to fraudulently conceal the fact that chronic Lyme disease exists, and short-term


                                                 34
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 35 of 96 PageID #: 6832



 antibiotic treatment is not effective for all Lyme patients. Instead of acknowledging that

 treatment failure exists, the 2006 IDSA Guidelines actually promote the idea that Lyme is a

 simple, rare illness that is easy to avoid, difficult to acquire, simple to diagnose, and easily

 treated and cured with 28 days of antibiotics.

        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United denies these allegations. United is without knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in this

 Paragraph and therefore denies these allegations.



        86.     Even though the IDSA guidelines are not supposed to be rules or requirements,

 the Insurance Defendants treat them as "de facto" law that must be followed by doctors and

 refuse to cover treatment beyond the IDSA guidelines. The IDSA, the IDSA Panelists, and the

 Insurance Defendants ignore the organizations, information, and scientific data reporting that

 chronic Lyme disease is a legitimate medical condition, that chronic Lyme disease requires long-

 term antibiotic treatment, and that the current testing criteria fails to diagnose a majority of

 people with Lyme disease.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.




                                                  35
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 36 of 96 PageID #: 6833



        87.     The reason hundreds of thousands of people suffer with chronic Lyme disease is

 because they are refused long-term antibiotic treatment beyond the 28 days. The Insurance

 Defendants ignore their patients, ignore the results (people who get better with long term

 antibiotic treatment), ignore the many studies showing that many patients need antibiotic

 treatment beyond the 28 days, and ignore the doctors who keep saying that some patients need

 long term antibiotic treatment. The Insurance Defendants refuse to provide insurance coverage

 for long term antibiotics which could cure the chronic Lyme disease simply because the

 Insurance Defendants do not want to pay for the treatment.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        88.     As set forth above, the Insurance Defendants work with, and compensate, the

 IDSA Panelists to keep the 28-day standard in place. The IDSA Panelists benefit financially

 from their arrangements with the Insurance Defendants by receiving consulting fees.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        89.     In addition to improper treatment, the 2006 IDSA Guidelines cause many people

 suffering with Lyme disease to go undiagnosed for years, or even their entire lives. According to

 the guidelines, a physician diagnoses Lyme disease in two ways: (1) the patient must exhibit an

 EM rash or (2) the patient must test positive with a two-tier serology test. The IDSA and the


                                                36
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 37 of 96 PageID #: 6834



 Insurance Defendants know that many patients never develop the EM rash and the Guidelines’

 requirement of a positive lab test is problematic because the two-tier serology test fails to detect

 up to 50% of Lyme cases. As a result, many Lyme sufferers are left undiagnosed and untreated.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. As to the final sentence of this Paragraph 89, United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this sentence and

 therefore denies these allegations. United denies the remaining allegations in this Paragraph.



        90.     Lyme disease that goes undiagnosed for even a short period of time can render the

 patient chronically ill and even totally disabled. In addition, because these people fail the Lyme

 disease test, Lyme patients are often misdiagnosed with other numerous conditions, including

 chronic fatigue syndrome, fibromyalgia, amyotrophic lateral sclerosis, multiple sclerosis, heart

 disease, and numerous neurological and psychological conditions, such as autism, strokes, and

 bipolar disorder.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        91.     The Insurance Defendants support, and strongly enforce, the IDSA testing

 guidelines because it allows them to avoid covering expensive antibiotic treatment. When

 doctors diagnose patients with Lyme disease that do not meet the IDSA testing requirements, the

 Insurance Defendants and the IDSA work together in an attempt to make sure the patient’s

 treatment is not covered and the doctor loses her medical license.


                                                  37
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 38 of 96 PageID #: 6835



           ANSWER: United denies involvement in any purported conspiracy or collusive action.

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations.

 United denies the remaining allegations in this Paragraph.



                            AS TO FRAUDULENT CONCEALMENT

           92.   Plaintiffs are entitled to the estoppel effect of fraudulent concealment because: (1)

 the Defendants had actual knowledge of the wrong, and (2) the Defendants had a fixed purpose

 to conceal the wrong. As a result, fraudulent concealment operates to toll limitations in this case.

           ANSWER:      Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United states as follows: United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; United denies the remaining

 allegations in this Paragraph.



           93.   As set forth above, the Defendants know there is overwhelming evidence to

 support the existence of chronic Lyme disease. In fact, Dr. Allen Steere, one of the IDSA

 Panelists acknowledged in 1994 that chronic Lyme disease existed: “It has become increasingly

 apparent that the Lyme disease spirochete, Borrelia burgorferi, may persist in some patients for

 years.”




                                                  38
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 39 of 96 PageID #: 6836



        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United states as follows: United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; United denies the remaining

 allegations in this Paragraph. United admits that Plaintiffs purport to quote Dr. Steere. United

 refers to any such source for its contents and denies any characterization thereof.



        94.     Despite this evidence, the Defendants have spent the last few decades, since the

 early 1990s, fraudulently and improperly denying the existence of chronic Lyme disease. The

 Defendants report doctors to medical boards who treat chronic Lyme disease, deny insurance

 coverage for any treatment beyond short-term antibiotic treatment, and claim that chronic Lyme

 disease does not exist.

        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United states as follows: United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; United denies the remaining

 allegations in this Paragraph.




                                                  39
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 40 of 96 PageID #: 6837



        95.     The current IDSA guidelines claim that chronic Lyme disease does not exist and

 there is no treatment failure for any Lyme patient who receives short-term antibiotics. The

 Defendants claim all Lyme disease patients are cured by a short course (14 to 28 days) of

 antibiotic treatment. According to the Defendants, the treatment of Lyme disease, unlike every

 other disease on the planet, involves no treatment failure and there are no Lyme disease patients

 who suffer from chronic Lyme disease after the short course of antibiotic treatment.

        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United states as follows: United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; United denies the remaining

 allegations in this Paragraph.



        96.     Treatment failure exists for every medical condition, especially those requiring

 treatment with antibiotics. For example, the guidelines for treating pneumonia is a short course

 of antibiotic treatment. However, twenty-one percent (21%) of all pneumonia patients treated

 with a short course of antibiotic treatment experience treatment failure and require a longer

 course of antibiotic treatment. Syphilis, which like Lyme disease is also a bacterial spirochetal

 infection, is treated with a short course of antibiotics. However, Syphilis has a treatment failure

 rate of between fifteen and twenty-one percent (15% - 21%). When there is treatment failure,

 Syphilis requires a longer course of antibiotic treatment.




                                                  40
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 41 of 96 PageID #: 6838



        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United is without knowledge or information sufficient to form a

 belief as to the truth of the allegations in this Paragraph and therefore denies these allegations.



        97.     When treating every other medical condition, the treating doctor has discretion to

 determine whether the treatment is working and if the patient needs more, or different, treatment.

 When doctors treating Lyme disease determine a short course of antibiotics is not working, they

 know that prescribing additional antibiotics will cause problems for themselves and the patients.

 If the treating doctor prescribes a longer course an antibiotic treatment, the Insurance Defendants

 not only deny coverage for the treatment, they report the doctors to their medical boards for

 treating chronic Lyme disease and try to take their medical licenses.

        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United states as follows: United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; United denies the remaining

 allegations in this Paragraph.



        98.     The Defendants have perpetrated a fraud on the American people. The Insurance

 Defendants claim there is no chronic Lyme disease, there is no treatment failure for Lyme


                                                  41
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 42 of 96 PageID #: 6839



 disease after short-term antibiotics and claim that any doctor treatment chronic Lyme disease

 should lose her license. The Defendants knew these claims were false. They did so for the

 purpose of saving and making more money.

        ANSWER:        Pursuant to the Court’s Order of February 10, 2020, which addressed

 Defendants’ Motion to Dismiss, Plaintiffs’ fraudulent concealment allegations against United

 have been dismissed. Therefore, no response is required to such allegations. To the extent a

 response is deemed required, United states as follows: United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; United denies the remaining

 allegations in this Paragraph.



               AS TO RICO ALLEGATIONS AGAINST ALL DEFENDANTS

        99.     The IDSA and the Insurance Defendants are corporations, either for profit or non-

 profit, and are thus persons pursuant to Section 1961(3). The IDSA Panelists are persons

 pursuant to Section 1961(3). Together, the IDSA, Insurance Defendants, and the IDSA Panelists

 constitute an enterprise engaged in activities affecting interstate commerce. The IDSA, Insurance

 Defendants, and the IDSA Panelists engage in a pattern of racketeering, their acts are related and

 continuous, and their acts form a “pattern of racketeering.”

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.


                                                  42
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 43 of 96 PageID #: 6840




        100.    The IDSA, Insurance Defendants, and the IDSA Panelists, acting through their

 officers, agents, employees and affiliates, committed numerous predicate acts of “racketeering

 activity,” as defined in 18 U.S.C. §1961(5), prior to and during the period made the basis of this

 suit, and continues to commit such predicate acts, in furtherance of their scheme to prevent

 treatment of chronic Lyme disease and to prevent the proper testing of potential Lyme disease

 patients, including (a) mail fraud, in violation of 18 U.S.C. §1341, and (b) wire fraud, in

 violation of 18 U.S.C. §1343. Such predicate acts include the following:

                a. mailing, causing to be mailed, knowingly agreeing to the mailing of

                  various materials and information, and/or wiring information including,

                  but not limited to, correspondence regarding the following: fraudulently

                  and wrongfully claiming lack of insurance coverage for chronic Lyme

                  disease; fraudulently and wrongfully denying insurance coverage to

                  people with chronic Lyme disease; issuing false and misleading EOB’s

                  to patients with Lyme disease; fraudulently and wrongfully claiming all

                  Lyme disease patients can be easily treated and cured with short-term

                  antibiotics; fraudulently and wrongfully claiming Lyme disease patients

                  only have Lyme disease if they exhibit an EM rash or test positive with

                  a two-tier serology test; wrongfully and illegally reporting doctors to

                  their medical boards for treating chronic Lyme disease; fraudulently

                  and wrongfully misleading people with Lyme disease, and their

                  doctors, by classifying their chronic Lyme disease as a mental disorder;

                  fraudulently and wrongfully misleading people with Lyme disease, and


                                                43
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 44 of 96 PageID #: 6841



               their doctors, by classifying their chronic Lyme disease as a different

               physical condition such as chronic fatigue syndrome or fibromyalgia;

               and fraudulently and wrongfully enforcing the IDSA guidelines even

               when doctors determine a patient requires long-term antibiotic

               treatment.

             b. mailing, wiring, causing to be mailed or wired, and/or knowingly

               agreeing to the mailing or wiring of various materials and information

               including, but not limited to, correspondence between the IDSA and the

               Insurance Defendants regarding the following: payments from the

               Insurance Defendants to IDSA Panelists to promote the false narrative

               "that Lyme is a simple, rare illness that is easy to avoid, difficult to

               acquire, simple to diagnose, and easily treated and cured with 28 days

               of antibiotics"; payments from the Insurance Defendants to the IDSA

               and the IDSA Panelists to promote the false claim that chronic Lyme

               disease is not real; payments from the Insurance Defendants to the

               IDSA and the IDSA Panelists to promote the false claim that long-term

               antibiotic treatment is improper and unnecessary; payments from the

               Insurance Defendants to the IDSA Panelists so the IDSA panelists will

               serve as expert witnesses for the Insurance Defendants and testify that

               patients’ requests for repeat or prolonged courses (e.g., greater than 4

               weeks) of IV antibiotic therapy are considered not medically necessary;

               payments from the Insurance Defendants to the IDSA Panelists so that

               IDSA Panelists will serve as expert witnesses for the Insurance


                                            44
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 45 of 96 PageID #: 6842



                  Defendants and testify that denial of long-term antibiotic treatment was

                  proper; payments from the Insurance Defendants to the IDSA Panelists

                  so the IDSA Panelists will serve as expert witnesses for the Insurance

                  Defendants and testify that patients’ chronic Lyme disease is actually a

                  mental disorder or a different physical ailment not requiring long-term

                  antibiotics; payments from the Insurance Defendants to the IDSA

                  Panelists so the IDSA Panelists will serve as expert witnesses for the

                  Insurance Defendants and testify against doctors who provide long-

                  term antibiotic treatment to patients; and payments from the Insurance

                  Defendants to the IDSA Panelists so the IDSA Panelists will serve as

                  expert witnesses for the Insurance Defendants and testify that patients

                  do not have Lyme disease because they do not exhibit an EM rash or

                  test positive with a two-tier serology test.

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        101.    In furtherance of its scheme to prevent patients with chronic Lyme disease from

 receiving proper treatment, preventing a positive diagnosis of Lyme disease for people with

 Lyme, and for trying to eliminate all doctors who properly treat chronic Lyme disease, the IDSA,

 Insurance Defendants, and the IDSA Panelists are in violation of 18 U.S.C. §§1341, 1343, 1961


                                                 45
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 46 of 96 PageID #: 6843



 and 1962, because they repeatedly and regularly used the U.S. mail and interstate wire facilities

 to further all aspects of their fraudulent and illegal scheme and by delivering and/or receiving

 materials necessary to carry out the scheme to defraud Plaintiffs.

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        102.    The foregoing communications, sent via U.S. mail and interstate wire facilities,

 contained false and fraudulent misrepresentations and/or omissions of material facts, had the

 design and effect of preventing a meaningful evaluation of Lyme patients and preventing the

 proper treatment of patients with chronic Lyme disease and/or otherwise were incident to an

 essential part of the IDSA and the Insurance Defendants’ scheme to defraud Plaintiffs as

 described in this Complaint.

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        103.    Each such use of the U.S. mail and interstate wire facilities alleged in this

 Complaint constitutes a separate and distinct predicate act of “racketeering activity” and,


                                                 46
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 47 of 96 PageID #: 6844



 collectively, constituted a “pattern of racketeering activity The direct and intended victims of the

 pattern of racketeering activity described previously herein are Plaintiffs whom were not

 properly, or timely, diagnosed with Lyme disease, were not properly, or timely, treated for their

 chronic Lyme disease, were forced to pay for treatment out-of-pocket, were forced to travel long

 distances to receive treatment, were forced to miss work and school because they were not

 properly treated or diagnosed with Lyme disease, and were forced to pay all costs and fees

 associated with their care and treatment.

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        104.    Plaintiffs were injured by the IDSA, Insurance Defendants, and the IDSA

 Panelists because they were forced to pay for their treatments, were forced to pay all expenses

 associated with treating their Lyme disease, were forced to travel long distances for treatment,

 were forced to try to find doctors who would treat them, and were unable to work or earn money

 because of their debilitating illness. Further, because Plaintiffs were not timely diagnosed or

 treated, they now suffer long-term complications and are forced to continue to pay future

 medical costs for treatment and out-of-pocket expenses to receive this treatment. Plaintiffs are

 entitled to recover threefold their damages, costs and attorneys’ fees from the IDSA, Insurance

 Defendants, and the IDSA Panelists and other appropriate relief they are entitled.




                                                 47
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 48 of 96 PageID #: 6845



        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        105.    As a result of the fraudulent concealment of the conspiracy set forth in this

 Complaint by the IDSA, Insurance Defendants, and the IDSA Panelists the running of any

 applicable statute of limitations has been tolled with respect to any claims made in this case.

 Also, as a result of the fraudulent concealment of the conspiracy by the IDSA and the Insurance

 Defendants, Defendants are equitably estopped from asserting statutes of limitations defenses.

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        106.    Further, this is a multi-year conspiracy constituting a continuing tort. Therefore,

 the statute of limitations cannot accrue until the last act of the unlawful conduct. The unlawful

 conduct is still occurring.

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the


                                                48
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 49 of 96 PageID #: 6846



 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



               AS TO ANTI-TRUST ALLEGATIONS AGAINST DEFENDANTS

        107.    Antitrust laws “are designed to preserve competition by prohibiting monopolistic

 practices and agreements that unreasonably restrict competition.” Associations that set

 commercial standards are known as standard-setting organizations (SSO) or standard-

 development organizations (SDO). Tube & Conduit Corp. v. Indian Head, Inc., 486 U.S. 492,

 500, 108 S. Ct. 1931, 1937, 100 L. Ed. 2d 497 (1988); Golden Bridge Tech., Inc. v. Motorola,

 Inc., 547 F.3d 266, 273 (5th Cir. 2008).

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        108.    Standard-setting is important because of its pro-competitive benefits, such as

 quality and safety standards and the ability of products to interface with other products. But “a

 standard-setting organization . . . can be rife with opportunities for anticompetitive activity”

 because the standard-setting process can exclude products or businesses that fail to meet the

 standard. Am. Soc’y of Mech. Eng’rs, Inc. v. Hydrolevel Corp., 456 U.S. 556, 571 (1982). When

 analyzing an SSO’s standards, fact finders must evaluate whether the standard causes a severe

 economic detriment to excluded or nonqualifying firms or whether competitors of the injured

 firm participated in the standards development process, and whether the standards are voluntary.

 Standard-setting faces intense antitrust scrutiny when the standards are not voluntary.


                                                    49
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 50 of 96 PageID #: 6847



        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        109.    Section 1 of the Sherman Act applies to concerted conduct by two or more entities

 and prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

 restraint of trade of commerce among the several States . . . .” Section 2 of the Sherman Act

 supplements Section 1 and specifically prohibits monopolizing, or attempting to monopolize, any

 part of interstate or foreign commerce. A legal entity can monopolize interstate or foreign

 commerce by excluding competitors from a market.

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        110.    Professional associations like the IDSA are subject to antitrust laws because their

 conduct is sufficiently commercial. Because the development of the IDSA guidelines involves

 commercial conduct with a “public service aspect,” the IDSA, the IDSA Panelists, and the

 Insurance Defendants are not immune from antitrust regulations.

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.




                                                    50
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 51 of 96 PageID #: 6848



        111.    The treatment of Lyme disease affects interstate commerce in that a large portion

 of money spent in treating chronic Lyme patients comes from all over the United States because

 many patients travel great distances to locate a doctor who is willing to treat the disease.

 Additionally, as Attorney General Blumenthal found in his antitrust investigation into the IDSA

 guidelines: “several of the most powerful IDSA panelists”, including the IDSA Panelists in this

 case, had “undisclosed financial interests” “in drug companies, Lyme disease diagnostic tests,

 patents and consulting arrangements with insurance companies.” In addition to being paid by the

 Insurance Defendant, the IDSA Panelists have economic interests in Lyme diagnostic tests and

 vaccinations. The IDSA, the Insurance Defendants, and the IDSA Panelists are directly benefited

 by the 2006 IDSA Guidelines’ requirement of a positive lab test to diagnose Lyme disease. As

 stated above, many patients never test positive for Lyme disease because the two-tier serology

 test fails to detect up to 90% of Lyme cases. As a result, most Lyme disease sufferers are left

 undiagnosed and untreated. This means the Insurance Defendants benefit because they do not

 have to treat these Lyme disease patients. Additionally, the IDSA Panelists with economic

 interests in Lyme diagnostic tests are left richer.

        ANSWER:         The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        112.    Although the 2006 IDSA claims its guidelines are not “mandatory,” they have

 been regarded as “mandatory” within the medical community. The Insurance Defendants treat

 the guidelines as mandatory and use the IDSA Panelists to enforce them as mandatory

 regulations in the treatment of Lyme disease.


                                                    51
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 52 of 96 PageID #: 6849



        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        113.    The IDSA holds itself out as the pre-eminent authority on the treatment of

 infectious diseases in the United States. The IDSA, the IDSA Panelists, and the Insurance

 Defendants represent to state medical boards that the IDSA guidelines are the appropriate

 standard of care when investigating and sanctioning doctors who treat Lyme patients. The

 Insurance Defendants report Lyme doctors to medical boards who do not conform to the IDSA

 guidelines and testing protocols. As a result, many doctors are reluctant to diagnose or treat

 chronic Lyme patients because they do not want to become the subject of an investigation by

 their state board of medical examiners. In fact, the restraint on the Lyme treatment market is so

 great that members of Congress believe that the 2006 IDSA Guidelines “have ‘the potential to

 effectively shut down’ all treatment of chronic Lyme disease.”

        ANSWER: United admits that Plaintiffs purport to quote and summarize statements

 made by unnamed members of Congress. United refers to any such statements for their contents

 and denies any characterization thereof. United is without knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in this Paragraph relating to other

 defendants and therefore denies those allegations. United denies the remaining allegations in this

 Paragraph.



        114.    The IDSA guidelines are treated as mandatory requirements by the IDSA, the

 IDSA Panelists, and the Insurance Defendants by: (1) denying the existence of chronic Lyme


                                                52
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 53 of 96 PageID #: 6850



 disease, (2) condemning the use of long-term antibiotics, (3) allowing doctors who treat chronic

 Lyme patients to be sanctioned by medical boards, and (4) using the guidelines as a basis to deny

 insurance coverage of chronic Lyme treatments. The power of the IDSA, the IDSA Panelists,

 and the Insurance Defendants restrains trade, therefore, the IDSA guidelines have significantly

 reduced the Lyme treatment market. Similarly, the IDSA, the IDSA Panelists, and the Insurance

 Defendants’ conduct in developing the IDSA guidelines and the treatment of Lyme disease is

 sufficiently commercial for Sherman Act purposes.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. The allegations of the second and third sentences of this Paragraph contain

 characterizations and legal conclusions to which no response is required. To the extent a

 response is deemed required, United denies the allegations of the second and third sentences of

 this Paragraph. United denies the remaining allegations in this Paragraph.



        115.   The IDSA, the IDSA Panelists, and the Insurance Defendants engaged in a

 conspiracy that restrained trade in the relevant market. The IDSA, the IDSA Panelists, and the

 Insurance Defendants uses the IDSA guideline development process to consciously agree to

 exclude actual Lyme doctors, exclude competing doctors who disagree with the IDSA

 guidelines, exclude doctors who use their own clinical discretion to diagnose Lyme disease, and

 exclude doctors who do not follow the IDSA’s 28-day recommended treatment program. This

 exclusion has antitrust implications because the IDSA Panelists and the Insurance Defendants

 had an economic interest in the outcome of the development process.




                                                53
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 54 of 96 PageID #: 6851



        ANSWER: United denies involvement in any purported conspiracy or collusive action.

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations.

 The allegations of the final sentence of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of the final sentence of this Paragraph.        United denies the

 remaining allegations in this Paragraph.



        116.    As set forth above, the IDSA, the IDSA Panelists, and the Insurance Defendants

 “consciously committed to a common agreement of an unreasonable restraint on trade” in the

 relevant market. Courts allow plaintiffs to demonstrate an agreement by showing that the

 defendants had a tacit understanding, courts also “allow ‘inferences [to be] fairly drawn from the

 behavior of the alleged conspirators’ to prove conspiracy.” It is clear from the behavior of the

 IDSA, the IDSA Panelists, and the Insurance Defendants that there is an ongoing conspiracy to

 prevent patients with chronic Lyme disease, including Plaintiffs, from receiving treatment that

 could cure them.

        ANSWER: United denies involvement in any purported conspiracy or collusive action.

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations.

 The allegations of the second sentence of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of the second sentence of this Paragraph. United denies the

 remaining allegations in this Paragraph.


                                                54
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 55 of 96 PageID #: 6852




        117.    When analyzing whether the conduct of the IDSA, the IDSA Panelists, and the

 Insurance Defendants imposes an unreasonable restraint on competition, This Court and the jury

 must “tak[e] into account a variety of facts, including specific information about the relevant

 business, its condition before and after the restraint was imposed, and the restraint’s history,

 nature, and effect.” As part of this analysis, the fact finder balances the SSO’s “anticompetitive

 effect against the procompetitive justifications for the conduct.” As set forth above, there is a

 reduction of competition in the market as a result of the conduct of the IDSA, the IDSA

 Panelists, and the Insurance Defendants.

        ANSWER:         The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        118.    According to former Connecticut Attorney General Blumenthal’s investigation,

 “[s]kewing medical guidelines to benefit health insurers and HMOs, drug makers and self-

 interested panelists is a serious and growing problem.” For example, “[p]ress reports abound of

 medical companies using financial incentives--speaking and consulting fees, research support,

 potentially lucrative patents--to improperly influence medical professionals.” Antitrust law

 requires that economically interested parties not be allowed to improperly influence or bias the

 standard-setting process, “especially when the standard-setting is done by an association or other

 entity that is highly influential or dominant in the relevant market.”

        ANSWER: United admits that Plaintiffs purport to quote and summarize statements

 purportedly made by Richard Blumenthal.            United refers to any such statements for their


                                                    55
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 56 of 96 PageID #: 6853



 contents and denies any characterization thereof. The allegations in the final sentence of this

 Paragraph contains characterizations and legal conclusions to which no response is required. To

 the extent a response is deemed required, United denies the allegations in the final sentence of

 this Paragraph.



        119.       In Blumenthal’s antitrust investigation into the IDSA’s guideline development

 process, he found that the IDSA and the IDSA Panelists, with the influence of the Insurance

 Defendants, consciously agreed to reduce competition in the Lyme treatment market in

 numerous way, including:

                   •   The IDSA failed to conduct a conflicts of interest review for any of the

                       IDSA Panelists prior to their appointment to the 2006 Lyme disease

                       guideline panel even though it was well known that the IDSA Panelists

                       had conflicts of interests;

                   •   The IDSA failed to follow its own procedures for appointing the 2006

                       panel chairman, Dr. Gary P. Wormser, enabling Dr. Wormser, who

                       held a bias regarding the existence of chronic Lyme, to handpick a

                       likeminded panel without scrutiny by a formal approval of the IDSA’s

                       oversight committee;

                   •   The IDSA’s 2000 and 2006 Lyme disease panels refused to accept or

                       meaningfully consider information regarding the existence of chronic

                       Lyme disease, once removing a panelist from the 2000 panel who

                       dissented from the group’s position on chronic Lyme disease to

                       achieve “consensus”;

                                                     56
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 57 of 96 PageID #: 6854



                •   The IDSA blocked appointment of scientists and physicians with

                    divergent views on chronic Lyme who sought to serve on the 2006

                    guidelines panel by informing them that the panel was fully staffed,

                    even though it was later expanded; and

                •   The IDSA portrayed the American Academy of Neurology’s Lyme

                    disease guidelines as corroborating its own when it knew that the two

                    panels shared several authors, including the chairmen of both groups -

                    Dr. Gary P. Wormser and also included Dr. Eugene Shapiro and Dr.

                    John J. Halperin. In allowing its panelists to serve on both groups at

                    the same time, IDSA violated its own conflicts of interest policy

        ANSWER: United admits that Plaintiffs purport to quote and summarize investigation

 findings purportedly made by Richard Blumenthal. United refers to any such findings for their

 contents and denies any characterization thereof. United is without knowledge or information

 sufficient to form a belief as to the truth of the allegations in the remainder of this Paragraph and

 therefore denies these allegations.



        120.    Because courts allow inferences to be drawn from the behavior of the alleged

 conspirators, this Court should find that the IDSA, the IDSA Panelists, and the Insurance

 Defendants conspired to unreasonably restrain trade in the relevant market--the treatment of

 Lyme disease. When the IDSA, the IDSA Panelists, and the Insurance Defendants worked

 together to block the appointments of physicians with divergent views and refused to accept or

 meaningfully consider the existence of chronic Lyme disease, they conspired to unreasonably

 restrain trade. Additionally, by excluding physicians with differing opinions from participating in

                                                  57
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 58 of 96 PageID #: 6855



 its panel and suppressing scientific evidence, the 2006 IDSA Guidelines not only adversely

 affected IDSA competitors--physicians who treat chronic Lyme disease with long-term

 antibiotics --but also unreasonably restrained the Lyme treatment market. The 2006 IDSA

 Guidelines have significantly reduced the Lyme treatment market by denying the existence of

 chronic Lyme disease and condemning the use of long-term antibiotics. The Insurance

 Defendants have further reduced the Lyme treatment market by citing the 2006 IDSA Guidelines

 in their coverage plans to deny or limit treatment costs associated with chronic Lyme disease,

 claiming that the costly long-term treatments are “experimental” or “not evidence-based.”

 Physicians who treat chronic Lyme sufferers know they should be allowed to use long-term

 antibiotics as treatment because “[e]vidence-based medicine requires only that medicine be

 practiced in accordance with the evidence that currently exists, not that treatment be withheld

 pending research.” Moreover, in a free marketplace, both viewpoints should be available to

 patients.

         ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



         121.   The 2006 Guidelines do not have a legitimate purpose. “In evaluating standards

 developed by private associations under the rule of reason, courts have [also] considered whether

 the standard is intended to accomplish a legitimate purpose and, if so, whether it is reasonably

 related to that purpose and is objective.”




                                                    58
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 59 of 96 PageID #: 6856



        ANSWER:         The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        122.    The IDSA, the IDSA Panelists, and the Insurance Defendants claim that its 2006

 Guidelines are intended to protect the public from the dangers of long-term antibiotic use. This is

 not true. The reasons the IDSA, the IDSA Panelists, and the Insurance Defendants rely solely on

 the IDSA Guidelines is to use the IDSA Guidelines as a predatory device to injure competitors--

 physicians who treat chronic Lyme patients. Further, the IDSA Guidelines’ denial of chronic

 Lyme disease and condemnation of long-term antibiotics are not the least restrictive methods

 available to the IDSA to protect the public.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        123.    The evidence set forth above establishes that the IDSA, the IDSA Panelists, and

 the Insurance Defendants use the Guidelines as a predatory device to injure doctors who do not

 follow the Guidelines. For example, the 2006 IDSA Guidelines say the EM rash “is the only

 manifestation of Lyme disease in the United States that is sufficiently distinctive to allow clinical

 diagnosis in the absence of laboratory confirmation.” Therefore, doctors are precluded from

 using their own clinical judgment in diagnosing Lyme disease and cannot provide treatment to

 Lyme disease patients who do not exhibit an EM rash. As many as fifty percent of all Lyme




                                                    59
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 60 of 96 PageID #: 6857



 patients never develop the EM rash, therefore, up to 50% of all Lyme disease patients are not

 treated for this debilitating disease.

         ANSWER: United admits that Plaintiffs purport to quote and summarize 2006 IDSA

 Guidelines. United refers to any such document for its contents and denies any characterization

 thereof. United is without knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



         124.    The 2006 IDSA Guidelines also prevent doctors from providing patients with

 proven treatment options because the IDSA Guidelines are extremely restrictive. The IDSA

 Guidelines have an extensive list of prohibitive practices, including long-term antibiotic use and

 intravenous antibiotics. Doctors who treat chronic Lyme disease have successfully used long-

 term antibiotic treatment and intravenous antibiotics on chronic Lyme patients. These treatment

 options can even cure chronic Lyme disease. The IDSA Guidelines’ restrictions are directly

 targeted at the treatment practices of doctors following other guidelines, including the ILADS

 treatment Guidelines. Unlike the IDSA Guidelines, the ILADS guidelines are flexible and

 recommend that physicians should decide how to treat their patients based “on the severity of

 each case, the patient’s response to therapy and the physician’s own clinical judgment.”

         ANSWER: United admits that Plaintiffs purport to quote and summarize 2006 IDSA

 Guidelines and ILADS guidelines. United refers to any such documents for their contents and

 denies any characterization thereof. The remainder of this Paragraph does not contain factual

 allegations to which a response is required. To the extent a response is deemed required, United

 denies such allegations as stated in this Paragraph.


                                                  60
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 61 of 96 PageID #: 6858




        125.    The IDSA Guidelines also limit patients’ ability to obtain health care and

 eliminate patients’ choice of medical treatment in the Lyme treatment market. Most doctors

 refuse to treat Lyme patients because they fear the Insurance Defendants will report them to their

 medical boards and they will spend vast sums of money defending themselves. These doctors are

 also subject to sanctions or loss of their medical license because The IDSA, the IDSA Panelists,

 and the Insurance Defendants tell the medical boards that the IDSA Guidelines are standards that

 must be followed, instead of guidelines.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        126.    Additionally, the Insurance Defendants deny payment for treatments that do not

 conform to the IDSA Guidelines which means that many Lyme sufferers go undiagnosed and

 untreated. Lyme disease patients who can find a doctor willing to treat their disease suffer severe

 economic harm because they have to travel great distances and pay for the costly treatments

 themselves.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        127.    The IDSA Guidelines’ denial of chronic Lyme disease and condemnation of long-

 term antibiotics is clearly not the least restrictive method available to protect the public. Instead


                                                  61
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 62 of 96 PageID #: 6859



 of condemning the use of long-term antibiotics, the IDSA, the IDSA Panelists, or the Insurance

 Defendants could tell Lyme disease patients that a disagreement exists between actual Lyme

 disease doctors and research doctors as to whether chronic Lyme exists. The IDSA, the IDSA

 Panelists, or the Insurance Defendants could explain the nature of the controversy to patients and

 provide Lyme patients with a warning to address their concerns surrounding the use of long-term

 antibiotics. This information would allow patients to make an informed decision when deciding

 treatment options. Instead, Patients are told by the IDSA, the IDSA Panelists, or the Insurance

 Defendants that there are no treatment options, chronic Lyme disease does not exist, and they are

 not permitted to get better through the use of long-term antibiotic treatment.

        ANSWER: The allegations of the first, second, third, and fourth sentences of this

 Paragraph contain characterizations and legal conclusions to which no response is required. To

 the extent a response is deemed required, United denies the allegations of the first, second, third,

 and fourth sentences of this Paragraph. As to the final sentence of this Paragraph, United is

 without knowledge or information sufficient to form a belief as to the truth of the allegations in

 this Paragraph relating to other defendants and therefore denies those allegations. United denies

 the remaining allegations in the final sentence of this Paragraph.



        128.    The IDSA Guideline development process did not have procedural safeguards.

 Blumenthal’s findings clearly demonstrate that “[t]he IDSA’s Lyme guideline process lacked

 important procedural safeguards.” The facts above demonstrate that the IDSA’s guideline

 development process was not fair, open, or unbiased. The IDSA Panelists and the IDSA, with

 guidance from the Insurance Defendants, improperly influenced the guideline process by:




                                                 62
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 63 of 96 PageID #: 6860



                •   refusing to meaningfully consider information regarding the existence

                    of Lyme disease;

                •   excluding scientists and physicians with divergent viewpoints;

                •   failing to conduct a conflicts of interest review on the panelists; and

                •   failing to follow its own procedures for appointing panel members.

        ANSWER: United admits that Plaintiffs purport to quote and summarize investigation

 findings purportedly made by Richard Blumenthal. United refers to any such findings for their

 contents and denies any characterization thereof. United is without knowledge or information

 sufficient to form a belief as to the truth of the allegations in the remainder of this Paragraph

 relating to other defendants and therefore denies those allegations. United denies the remaining

 allegations in this Paragraph.



        129.    The IDSA Panelists were biased during the Guideline development process due to

 their financial interests in Lyme diagnostic tests and their consulting arrangements with the

 Insurance Defendants.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        130.    Because of this abuse in the Guideline development process, the Guidelines deny

 the existence of chronic Lyme disease and condemn the use of long-term antibiotics. This limits

 consumers’ diagnosis and treatment options and causes economic harm to doctors who treat

 chronic Lyme disease. The Guidelines also cause further economic harm to competing doctors

                                                  63
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 64 of 96 PageID #: 6861



 because the Guidelines prevent them from exercising their clinical discretion in diagnosing and

 treating Lyme disease. The Guidelines have also caused economic harm to chronic Lyme

 patients because they have to pay for their own treatment because the Insurance Defendant use

 the Guidelines to deny treatment. Consequently, the IDSA development process should

 constitute exclusionary conduct under the Sherman Act.

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        131.    The IDSA, the IDSA Panelists, and the Insurance Defendants monopolize or

 attempt to monopolize the Lyme treatment market. Section 2 of the Sherman Act specifically

 prohibits monopolizing or attempting to monopolize, any part of interstate or foreign commerce.

 The IDSA, the IDSA Panelists, and the Insurance Defendants have possession of monopoly

 power in the relevant Lyme disease treatment and diagnosis market and they willfully acquired

 and maintain that power as distinguished from growth or development as a consequence of a

 superior product, business acumen, or historic accident. The IDSA, the IDSA Panelists, and the

 Insurance Defendants also monopolize interstate commerce by excluding competitors from a

 market and their actions have an anticompetitive effect which harms consumers.

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.




                                                    64
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 65 of 96 PageID #: 6862



        132.      The IDSA, the IDSA Panelists, and the Insurance Defendants biased the Lyme

 treatment Guideline development process. They unlawfully monopolize the treatment of Lyme

 disease by excluding valid medical treatments, such as long-term antibiotic treatment. Finally,

 they deny the existence of chronic Lyme disease for their own economic benefits. This bias has

 allowed the IDSA, the IDSA Panelists, and the Insurance Defendants to eliminate consumer

 choice in the Lyme treatment market and exclude competing doctors, the same doctors who

 actually treat chronic Lyme disease, clinically diagnose chronic Lyme disease, and are trying to

 help their patients. The IDSA, the IDSA Panelists, and the Insurance Defendants have also

 unlawfully monopolized the treatment of Lyme disease by forcing medical boards to investigate

 and sanction doctors who do not follow the IDSA Guidelines.

        ANSWER:          The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        133.      All of the Plaintiffs in this case, as well as hundreds of thousands of other people

 in the United States, suffer debilitating injuries as a result of the wrongful, illegal, and fraudulent

 actions of the IDSA, Insurance Defendants, and the IDSA Panelists. It is impossible to state

 everything Plaintiffs have gone through as a result of the Defendants, however, a brief summary

 is as follows:

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and its accompanying footnote and therefore denies

 these allegations.




                                                    65
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 66 of 96 PageID #: 6863



        134.    Lisa Torrey visited more than 36 doctors before she was properly diagnosed with

 Lyme disease. As a result, she suffers with neurological disorders affecting her balance,

 neurological disorders affecting her bladder, migraine headaches, heart arrhythmia, severe nerve

 pain, hearing problems, frequent fevers, muscle pain, fatigue, as well as many other symptoms.

 She was improperly diagnosed with Fibromyalgia, Multiple Sclerosis, and told her symptoms

 “were all in her head”. Since her diagnosis with Lyme disease, she was forced to spend hundreds

 of thousands of dollars of her own money to treat her Lyme disease because her insurers would

 not cover the necessary treatment. She still suffers every day.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        135.    David Kocurek earned his Ph.D. in Aerospace Engineering from Texas A&M. He

 worked as a researcher in the fields of aerodynamics and performance of rotary-wing aircraft. He

 published his research internationally and served on the NASA aerodynamics oversight

 committee. For years he suffered with all of the symptoms of Lyme disease (headaches, nerve

 pain, muscle pain, fatigue, fever, etc.) but also suffered more severe symptoms including

 Parkinson’s like jerks and tremors as well as palsy. He visited more than 25 doctors and was told

 he did not have Lyme disease. He even tested negative for Lyme disease based on the IDSA

 testing guidelines. He was only diagnosed with Lyme disease after he researched the issue

 himself and convinced his doctor to test him again. He was finally diagnosed as “very positive”

 for Lyme and began treatment. His doctor agreed to treat him for chronic Lyme disease until she

 was told she could lose her medical degree if she continued to treat chronic Lyme patients. He




                                                  66
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 67 of 96 PageID #: 6864



 went from doctor to doctor and was forced to pay out-of-pocket because his insurer refused to

 cover his treatment. David Kocurek died from Lyme disease on April 13, 2016.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        136.    Amy Hanneken had a successful career in real estate construction and land

 development. She became sick in 2009 with severe fatigue, muscle weakness, neurological and

 cognitive deficits, memory loss, and many other symptoms. Even though she had Lyme disease,

 she tested negative for Lyme disease because of the IDSA testing guidelines. Finally, in 2014 she

 tested positive for Lyme disease. She received the standard short term antibiotic treatment. The

 treatment did not cure her Lyme disease but her insurer refused to provide coverage for long-

 term antibiotic treatment. She was forced to pay out of pocket for this expensive treatment and is

 still trying to pay for treatment today. When she cannot afford the treatment, she is bedridden

 until she is able to pay for more care. As a result of the IDSA and the Insurance Defendants,

 Amy Hanneken lost her career, her family (her husband divorced her), and her home to

 foreclosure. Amy Hanneken once had a successful career, a family, and a house. Now she is

 sleeping on a friend’s couch and trying to save money to pay for the treatment her insurer should

 be paying.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        137.    Jane Powell tested positive for Lyme disease and was given four weeks of

 antibiotic treatment. She partially recovered but still suffered with joint disease and severe


                                                  67
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 68 of 96 PageID #: 6865



 fatigue. Her doctors told her she could not have Lyme disease because she had already received

 the necessary amount of treatment. She was told she had either Lupus or another autoimmune

 disease. She suffered with pain and fatigue that eventually became so severe she was forced to

 go on disability. Five years later, after not getting better, she was finally given another Lyme

 disease test and tested positive. She was given antibiotics for 4 weeks and then another 4 weeks

 when she was still not better. She was told she could not have Lyme disease anymore because

 she received more than enough treatment. She again suffered with debilitating symptoms until

 she given another Lyme disease test more than fourteen years later. Not surprisingly, she tested

 positive for Lyme disease. She has been refused long-term antibiotic treatment and is currently

 paying large sums of money out-of-pocket to receive treatment even though she had insurance.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        138.    Carol Fisch was bitten by a tick and exhibited the bullseye rash. She also tested

 positive for Lyme on the Elisa test, however, she did not test positive enough on the Western

 blot, as required by the IDSA, to be diagnosed with Lyme disease. She exhibited all of the

 normal symptoms of Lyme disease including severe fatigue, inability to think clearly, heart

 palpitations, and severe joint and nerve pain. The pain was so bad that she could not even walk

 up a flight of stairs. She was told that because she did not have Lyme disease she probably had

 Fibromyalgia or Chronic Fatigue. Eventually she also suffered short-term memory loss so severe

 that she was forced to stop working. She was eventually diagnosed with Lyme disease and given

 four weeks of antibiotic treatment. By this time, the treatment was ineffective. Carol Fisch’s

 insurer will not pay for treatment so she tries to pay for long-term treatment out-of-pocket. The


                                                  68
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 69 of 96 PageID #: 6866



 treatment helps with her symptoms but because she cannot afford long-term treatment. She is

 currently disabled.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        139.    Christopher Valerio began suffering from an uncontrollable twitch in his left

 hand. He visited more than fifteen doctors who performed multiple tests including blood tests,

 MRI’s, and neurological tests. He was told he had everything from anxiety to Parkinson’s

 disease. After a couple of years, the tremors became so bad that Christopher Valerio was

 wheelchair bound. A friend of Christopher Valerio’s saw a special on television about Lyme

 disease and told him he should get tested. He finally tested positive (after having to undergo

 multiple tests because he kept testing negative using the IDSA testing protocols). He was finally

 given antibiotics and was able to walk and talk normally. After he stopped receiving treatment,

 he went back to his prior condition. Christopher Valerio’s family is currently trying to get him

 treatment and are forced to drive more than four hours each way. They also have to pay large

 amounts of money, out-of-pocket, to treat him.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        140.    Ashleigh Peacher suffered with a rash, fevers, aches, headaches, light sensitivity,

 shortness of breath, and other Lyme symptoms. She was diagnosed with everything but Lyme,

 including Fibromyalgia, Hypoglycemia, food sensitivity, Postural Orthostatic Tachycardia

 Syndrome, and others. Finally, she was tested for Lyme disease and tested positive. She


                                                  69
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 70 of 96 PageID #: 6867



 underwent antibiotic treatment until her insurers refused treatment. Her family is currently trying

 to figure out how to pay for her treatment because her treatment is not covered by the Insurance

 Defendants.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        141.    The rest of the Plaintiffs have not fared much better:

                •   Al Barnes suffered debilitating symptoms including total paralysis

                    until he eventually died from untreated Lyme disease.

                •   Gail Meads had undiagnosed Lyme disease for two years until she

                    found a doctor who diagnosed her with Lyme disease. While she was

                    undiagnosed she suffered severe Lyme disease symptoms including

                    numbness, depression, anxiety, breathing problems, cardiac issues, and

                    brain fog. Luckily, she found a doctor who would treat her with long-

                    term antibiotics and after eight months of treatment she was cured. She

                    was forced to pay for all of her treatment out-of-pocket even though

                    she had health insurance.

                •   Dr. Michael Fundenberger is a physician who began exhibiting Lyme

                    disease symptoms but was diagnosed with Chronic Fatigue Syndrome

                    and then Fibromyalgia. Eventually he figured out, on his own, that he

                    had Lyme disease and he took the test. He tested positive and sought

                    long-term antibiotic treatment but was dropped by his insurance

                    companies. When he can afford long-term treatment he is able to

                                                  70
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 71 of 96 PageID #: 6868



                 function and his symptoms improve dramatically. Unfortunately, he

                 has not been able to practice medicine due to his illness and cannot

                 afford the treatment the insurers should be covering.

             •   Steven Ward suffers from severe Lyme disease symptoms including

                 seizures, nerve pain, joint pain, nervous twitching, memory loss, brain

                 fog, and others. Because he was undiagnosed for five years his

                 symptoms worsened and he needed long-term antibiotic treatment. His

                 insurance company refused to pay for long-term treatment and he is

                 currently trying to pay for treatment himself. He was forced to resign

                 and is unable to work.

             •   Randy Sykes suffers from severe Lyme disease symptoms because he

                 was undiagnosed for years. Once diagnosed, he was refused long-term

                 antibiotic treatment and was forced to find a doctor who would treat

                 him. His insurance company refused to pay for long-term treatment

                 and he is currently trying to pay for treatment himself.

             •   Brienna Reed Sykes suffers from severe Lyme disease symptoms

                 because she was undiagnosed for years. After being forced to research

                 her condition on her own, she was finally diagnosed with Lyme

                 disease. She was forced to find a doctor who would treat him because

                 her insurer would not provide long-term antibiotic treatment. She is

                 currently bedridden and suffers seizures as a result of her chronic

                 Lyme disease.




                                              71
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 72 of 96 PageID #: 6869



             •   Rosetta Fuller suffers from severe Lyme disease symptoms because

                 she was undiagnosed with Lyme Disease until 2016. Luckily, she

                 found a doctor who would properly treat her and she is currently

                 undergoing treatment but being forced to pay out-of-pocket.

             •   Adriana Moreira suffers from severe Lyme disease symptoms but was

                 misdiagnosed with Dermatomyositis. Her condition got so bad that she

                 ended up in intensive care. Her condition did not improve much and

                 she was finally diagnosed with Lyme disease in 2016. She was placed

                 on an IV of antibiotics for 28-days and saw a vast improvement, but

                 she was not completely healed. After the 28-days of treatment, her

                 doctor hugged her and wished her luck because the 28-days of

                 antibiotics was all she could receive. Now her symptoms are returning

                 and she has nowhere to turn for treatment.

             •   Jessica Mckinne suffers from severe Lyme disease symptoms but was

                 misdiagnosed with Multiple Sclerosis. When an MS specialist told her

                 she did not have MS, she went from doctor to doctor looking for help.

                 She was finally diagnosed with Lyme disease but cannot afford the

                 long-term antibiotic treatment her insurer refuses to cover.

             •   Kristine Woodard was diagnosed with Lyme disease but refused long-

                 term antibiotic treatment. Her condition became so bad that she was

                 sent to a psychiatric ward due to her neurological issues caused by

                 Lyme disease. When she can afford antibiotics she feels better, but she

                 struggles to pay for the treatment her insurers should be paying.

                                              72
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 73 of 96 PageID #: 6870



             •   Gayle Clarke suffered classic Lyme disease symptoms but was

                 misdiagnosed for three years while she suffered. She received long-

                 term antibiotic treatment from a doctor who understands Lyme disease

                 but cannot afford any more treatment. She is currently disabled due to

                 Lyme disease.

             •   Allison Caruana had classic Lyme disease symptoms and had the

                 bullseye rash associated with Lyme disease. She tested positive for

                 Lyme disease and received the normal treatment, which did not cure

                 her. She then suffered for years with debilitating symptoms of Lyme

                 disease but was diagnosed with Fibromyalgia, Chronic Fatigue

                 Syndrome, Parkinson’s, and at one point was given 9 months to live.

                 Eventually she was diagnosed with Lyme again and is currently

                 seeking long-term antibiotic treatment.

             •   Elise Bowerman, Emory Bowerman, and Anais Bowerman are siblings

                 who all tested positive for Lyme Disease. All three were denied long-

                 term antibiotic treatment by their insurer and were forced to pay out-

                 of-pocket for treatment.

             •   Max Shindler, Tawnya Smith, Chloe Lohmeyer, and Monet Pitre are a

                 family and have been devastated by chronic Lyme disease. They have

                 all of the severe symptoms of chronic Lyme disease and have spent

                 years looking for a doctor to treat them. When they found a doctor,

                 that doctor had to quit treating them because she was brought in front

                 of the medical board for treating chronic Lyme disease beyond the 28-

                                             73
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 74 of 96 PageID #: 6871



                    days. They have traveled to different states including California, New

                    Mexico, and Nevada to receive the treatment they need. They are

                    forced to pay cash to receive treatment and cannot afford the care their

                    insurers will not pay for

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



                                AS TO COUNT 1: RICO § 1962(c)

        142.    The allegations of the paragraphs above are incorporated herein by reference.

        ANSWER: United incorporates by reference its responses to the allegations in the above

 paragraphs.



        143.    The IDSA, Insurance Defendants, and the IDSA Panelists operate an enterprise

 engaged in and whose activities affect interstate commerce. The IDSA and the Insurance

 Defendants are employed by or associated with the enterprise.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        144.    The IDSA, Insurance Defendants, and the IDSA Panelists agreed to and did

 conduct and participate in the conduct of the enterprise’s affairs through a pattern of racketeering

 activity and for the unlawful purpose of intentionally defrauding Plaintiffs. Specifically: the

 IDSA and the Insurance Defendants acted to fraudulently and illegally prevent long-term


                                                  74
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 75 of 96 PageID #: 6872



 treatment of chronic Lyme disease and to prevent the proper testing of potential Lyme disease

 patients.

         ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



         145.   Pursuant to and in furtherance of their fraudulent scheme, the IDSA, Insurance

 Defendants, and the IDSA Panelists committed multiple related acts of racketeering activity

 including, but not limited to, (a) mail fraud, in violation of 18 U.S.C. §1341, and (b) wire fraud,

 in violation of 18 U.S.C. §1343.

         ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



         146.   The acts identified above constitute a pattern of racketeering activity pursuant to

 18 U.S.C.A. § 1961(5).

         ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.




                                                 75
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 76 of 96 PageID #: 6873



         147.   The IDSA, Insurance Defendants, and the IDSA Panelists have directly and

 indirectly conducted and participated in the conduct of the enterprise’s affairs through the pattern

 of racketeering and activity described above, in violation of 18 U.S.C.A. § 1962(c).

         ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



         148.   As a direct and proximate result of the IDSA, Insurance Defendants, and the

 IDSA Panelists’ racketeering activities and violations of 18 U.S.C.A. § 1962(c), Plaintiffs have

 been injured in their business and property in that: they were forced to pay for their treatments,

 were forced to pay all expenses associated with treating their Lyme disease, were forced to travel

 long distances for treatment, were forced to try to find doctors who would treat them, and were

 unable to work or earn money because of their debilitating illness. Further, because Plaintiffs

 were not timely diagnosed or treated, they now suffer long-term complications and are forced to

 continue to pay future medical costs for treatment and out-of-pocket expenses to receive this

 treatment.

         ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



         149.   WHEREFORE, Plaintiffs requests this Court enter judgment against the IDSA,

 Insurance Defendants, and the IDSA Panelists for actual damages, treble damages and attorney's

 fees.




                                                  76
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 77 of 96 PageID #: 6874



        ANSWER:        United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above.       United requests that Count 1 be dismissed with

 prejudice, that the Court find that Plaintiffs are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



                               AS TO COUNT 2: RICO § 1962(a)

        150.     The allegations of paragraphs 158 through 200 are incorporated herein by

 reference.

        ANSWER:        United incorporates by reference its responses to the allegations in

 Paragraphs 158 through 200.



        151.     The IDSA, Insurance Defendants, and the IDSA Panelists are an enterprise

 engaged in and whose activities affect interstate commerce. The IDSA, Insurance Defendants,

 and the IDSA Panelists used and invested income that was derived from a pattern of racketeering

 activity in an interstate enterprise. Specifically: the Insurance Defendants used the money it

 gained from not treating chronic Lyme patients, not treating misdiagnosed Lyme patients, and

 misclassifying Lyme disease as other disorders to compensate the IDSA Panelists to keep the 28-

 day standard in place, keep the improper testing protocols in place, to testify against Lyme

 patients, to testify against doctors who treat chronic Lyme disease patients, and maintain the

 scheme which forces people, like Plaintiffs, to not be properly diagnosed or treated for their

 Lyme disease.




                                                 77
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 78 of 96 PageID #: 6875



        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        152.    The racketeering activity listed above constitutes a pattern of racketeering activity

 pursuant to 18 U.S.C.A. § 1961(5).

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        153.    As direct and proximate result of the IDSA, Insurance Defendants, and the IDSA

 Panelists’ racketeering activities and violations of 18 U.S.C.A. § 1962(a), Plaintiffs have been

 injured in their business and property in that: Plaintiffs have been injured in their business and

 property in that: they were forced to pay for their treatments, were forced to pay all expenses

 associated with treating their Lyme disease, were forced to travel long distances for treatment,

 were forced to try to find doctors who would treat them, and were unable to work or earn money

 because of their debilitating illness. Further, because Plaintiffs were not timely diagnosed or

 treated, they now suffer long-term complications and are forced to continue to pay future

 medical costs for treatment and out-of-pocket expenses to receive this treatment.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.


                                                  78
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 79 of 96 PageID #: 6876




         154.   WHEREFORE, Plaintiffs requests this Court enter judgment against the IDSA,

 Insurance Defendants, and the IDSA Panelists for actual damages, treble damages and attorney’s

 fees.

         ANSWER: United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above.       United requests that Count 2 be dismissed with

 prejudice, that the Court find that Plaintiffs are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



                               AS TO COUNT 3: RICO § 1962(b)

         155.   The allegations of paragraphs 158 through 205 are incorporated herein by

 reference.

         ANSWER: United incorporates by reference its responses to the allegations in

 Paragraphs 158 through 205.



         156.   The IDSA, Insurance Defendants, and the IDSA Panelists acquired and

 maintained interests in and control of the enterprise through a pattern of racketeering activity.

 Specifically: the IDSA and the Insurance Defendants refused to accept, acknowledge, or rely on

 the studies, organizations, information, and scientific data reporting that chronic Lyme disease is

 a legitimate medical condition, that chronic Lyme disease requires long-term antibiotic

 treatment, and that the current testing criteria fails to diagnose a majority of people with Lyme

 disease. Further, the IDSA, Insurance Defendants, and the IDSA Panelists work together to


                                                 79
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 80 of 96 PageID #: 6877



 remove doctors who treat chronic Lyme disease and diagnose Lyme disease using different

 standards. These actions, among others, allow the IDSA, Insurance Defendants, and the IDSA

 Panelists to maintain control of the testing and treatment of Lyme disease.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        157.    The racketeering activity listed above constitutes a pattern of racketeering activity

 pursuant to 18 U.S.C.A. § 1961(5).

        ANSWER: The allegations in this Paragraph comprise legal conclusions to which no

 responses are required. To the extent a response is deemed required, United states as follows:

 United is without knowledge or information sufficient to form a belief as to the truth of the

 allegations in this Paragraph relating to other defendants and therefore denies those allegations;

 United denies the remaining allegations in this Paragraph.



        158.    The IDSA and the Insurance Defendants have directly and indirectly acquired and

 maintained interests in and control of the enterprise through the pattern of racketeering activity

 described above, in violation of 18 U.S.C.A. § 1962(b).

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.




                                                 80
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 81 of 96 PageID #: 6878



         159.   As direct and proximate result of the IDSA, Insurance Defendants, and the IDSA

 Panelists’ racketeering activities and violations of 18 U.S.C.A. § 1962(b), Plaintiffs have been

 injured in their business and property in that: Plaintiffs have been injured in their business and

 property in that: they were forced to pay for their treatments, were forced to pay all expenses

 associated with treating their Lyme disease, were forced to travel long distances for treatment,

 were forced to try to find doctors who would treat them, and were unable to work or earn money

 because of their debilitating illness. Further, because Plaintiffs were not timely diagnosed or

 treated, they now suffer long-term complications and are forced to continue to pay future

 medical costs for treatment and out-of-pocket expenses to receive this treatment.

         ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



         160.   WHEREFORE, Plaintiffs requests this Court enter judgment against the IDSA,

 Insurance Defendants, and the IDSA Panelists for actual damages, treble damages and attorney’s

 fees.

         ANSWER: United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above.        United requests that Count 3 be dismissed with

 prejudice, that the Court find that Plaintiffs are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



                               AS TO COUNT 4: RICO § 1962(d)




                                                  81
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 82 of 96 PageID #: 6879



        161.    The allegations of paragraphs 158 through 211 are incorporated herein by

 reference.

        ANSWER: United incorporates by reference its responses to the allegations in

 Paragraphs 158 through 211.



        162.    As set forth above, the IDSA, Insurance Defendants, and the IDSA Panelists

 agreed and conspired to violate 18 U.S.C.A. § 1962(a) (b) and (c). The IDSA, Insurance

 Defendants, and the IDSA Panelists have intentionally conspired and agreed to directly and

 indirectly use or invest income that is derived from a pattern of racketeering activity in an

 interstate enterprise, acquire or maintain interests in the enterprise through a pattern of

 racketeering activity, and conduct and participate in the conduct of the affairs of the enterprise

 through a pattern of racketeering activity. The IDSA and the Insurance Defendants knew that

 their predicate acts were part of a pattern of racketeering activity and agreed to the commission

 of those acts to further the schemes described above. That conduct constitutes a conspiracy to

 violate 18 U.S.C.A. § 1962(a), (b) and (c), in violation of 18 U.S.C.A. § 1962(d).

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        163.    As direct and proximate result of the Count IV Defendant(s)' conspiracy, the overt

 acts taken in furtherance of that conspiracy, and violations of 18 U.S.C.A. § 1962(d), Plaintiffs

 have been injured in their business and property in that: Plaintiffs have been injured in their

 business and property in that: they were forced to pay for their treatments, were forced to pay all


                                                 82
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 83 of 96 PageID #: 6880



 expenses associated with treating their Lyme disease, were forced to travel long distances for

 treatment, were forced to try to find doctors who would treat them, and were unable to work or

 earn money because of their debilitating illness. Further, because Plaintiffs were not timely

 diagnosed or treated, they now suffer long-term complications and are forced to continue to pay

 future medical costs for treatment and out-of-pocket expenses to receive this treatment.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph and therefore denies these allegations.



        164.    WHEREFORE, Plaintiffs requests this Court enter judgment against the IDSA

 and the Insurance Defendants for actual damages, treble damages and attorney’s fees.

        ANSWER: United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above.        United requests that Count 4 be dismissed with

 prejudice, that the Court find that Plaintiffs are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



         AS TO COUNT 5: ANTITRUST VIOLATIONS OF THE SHERMAN ACT

        165.    Plaintiffs bring this civil action to obtain equitable and other relief against

 Defendants as a result of restrain Defendants’ violation of Section 1 and Section 2 of the

 Sherman Act, 15 U.S.C.A. § 1.

        ANSWER: United admits that Plaintiffs purport to bring an antitrust action against

 Defendants. United denies the remaining allegations in this Paragraph.




                                                  83
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 84 of 96 PageID #: 6881



        166.    Section 1 of the Sherman Act applies to concerted conduct by two or more entities

 and prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

 restraint of trade of commerce among the several States . . . .”

        ANSWER:        This Paragraph contains no factual allegations to which United must

 respond. To the extent a response is deemed required, United denies the allegations in this

 Paragraph.



        167.    As set forth above, Defendants violated Section 1 of the Sherman Act.

 Specifically, the IDSA, the IDSA Panelists, and the Insurance Defendants engaged in a

 conspiracy that restrained trade in the relevant market. The IDSA, the IDSA Panelists, and the

 Insurance Defendants uses the IDSA guideline development process to consciously agree to

 exclude actual Lyme doctors, exclude competing doctors who disagree with the IDSA

 guidelines, exclude doctors who use their own clinical discretion to diagnose Lyme disease, and

 exclude doctors who do not follow the IDSA’s 28-day recommended treatment program. This

 exclusion has antitrust implications because the IDSA Panelists and the Insurance Defendants

 had an economic interest in the outcome of the development process.

        ANSWER: United denies involvement in any purported conspiracy. United is without

 knowledge or information sufficient to form a belief as to the truth of the allegations in this

 Paragraph relating to other defendants and therefore denies those allegations. United denies the

 remaining allegations in this Paragraph.



        168.    The IDSA, the IDSA Panelists, and the Insurance Defendants “consciously

 committed to a common agreement of an unreasonable restraint on trade” in the relevant market.


                                                  84
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 85 of 96 PageID #: 6882



 There is a reduction of competition in the market as a result of the conduct of the IDSA, the

 IDSA Panelists, and the Insurance Defendants.

        ANSWER:         The allegations in the second sentence of this Paragraph contain

 characterizations and legal conclusions to which no response is required. To the extent a

 response is deemed required, United denies the allegations in the second sentence of this

 Paragraph. United is without knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        169.     Because courts allow inferences to be drawn from the behavior of the alleged

 conspirators, this Court should find that the IDSA, the IDSA Panelists, and the Insurance

 Defendants conspired to unreasonably restrain trade in the relevant market--the treatment of

 Lyme disease.

        ANSWER: United denies involvement in any purported conspiracy. The allegations of

 this Paragraph contain characterizations and legal conclusions to which no response is required.

 To the extent a response is deemed required, United denies the allegations of this Paragraph.



        170.     The 2006 Guidelines do not have a legitimate purpose. The IDSA, the IDSA

 Panelists, and the Insurance Defendants use the Guidelines as a predatory device to injure

 doctors who do not follow the Guidelines. The 2006 IDSA Guidelines also prevent doctors from

 providing patients with proven treatment options because the IDSA Guidelines are extremely

 restrictive. The IDSA Guidelines also limit patients’ ability to obtain health care and eliminate

 patients’ choice of medical treatment in the Lyme treatment market.


                                                 85
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 86 of 96 PageID #: 6883



        ANSWER: United denies involvement in any purported conspiracy. United is without

 knowledge or information sufficient to form a belief as to the truth of the allegations in this

 Paragraph relating to other defendants and therefore denies those allegations. United denies the

 remaining allegations in this Paragraph.



        171.    The IDSA Guidelines’ denial of chronic Lyme disease and condemnation of long-

 term antibiotics is clearly not the least restrictive method available to protect the public.

        ANSWER:         The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        172.    The IDSA Guideline development process did not have procedural safeguards.

 The IDSA Panelists were biased during the Guideline development process due to their financial

 interests in Lyme diagnostic tests and their consulting arrangements with the Insurance

 Defendants.

        ANSWER: United is without knowledge or information sufficient to form a belief as to

 the truth of the allegations in this Paragraph relating to other defendants and therefore denies

 those allegations. United denies the remaining allegations in this Paragraph.



        173.    Because of this abuse in the Guideline development process, the Guidelines deny

 the existence of chronic Lyme disease and condemn the use of long-term antibiotics. This limits

 consumers’ diagnosis and treatment options and causes economic harm to doctors who treat

 chronic Lyme disease. The Guidelines also cause further economic harm to competing doctors


                                                    86
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 87 of 96 PageID #: 6884



 because the Guidelines prevent them from exercising their clinical discretion in diagnosing and

 treating Lyme disease. The Guidelines have also caused economic harm to chronic Lyme

 patients because they have to pay for their own treatment because the Insurance Defendant use

 the Guidelines to deny treatment. Consequently, the IDSA development process should

 constitute exclusionary conduct under the Sherman Act.

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.



        174.    As set forth above, Defendants violated Section 2 of the Sherman Act. The IDSA,

 the IDSA Panelists, and the Insurance Defendants monopolize or attempt to monopolize the

 Lyme treatment market. Section 2 of the Sherman Act specifically prohibits monopolizing or

 attempting to monopolize, any part of interstate or foreign commerce. The IDSA, the IDSA

 Panelists, and the Insurance Defendants have possession of monopoly power in the relevant

 Lyme disease treatment and diagnosis market and they willfully acquired and maintain that

 power as distinguished from growth or development as a consequence of a superior product,

 business acumen, or historic accident. The IDSA, the IDSA Panelists, and the Insurance

 Defendants also monopolize interstate commerce by excluding competitors from a market and

 their actions have an anticompetitive effect which harms consumers.

        ANSWER:        The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required,

 United denies the allegations of this Paragraph.




                                                    87
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 88 of 96 PageID #: 6885



        175.    The IDSA, the IDSA Panelists, and the Insurance Defendants biased the Lyme

 treatment Guideline development process. They unlawfully monopolize the treatment of Lyme

 disease by excluding valid medical treatments, such as long-term antibiotic treatment. Finally,

 they deny the existence of chronic Lyme disease for their own economic benefits. This bias has

 allowed the IDSA, the IDSA Panelists, and the Insurance Defendants to eliminate consumer

 choice in the Lyme treatment market and exclude competing doctors, the same doctors who

 actually treat chronic Lyme disease, clinically diagnose chronic Lyme disease, and are trying to

 help their patients. The IDSA, the IDSA Panelists, and the Insurance Defendants have also

 unlawfully monopolized the treatment of Lyme disease by forcing medical boards to investigate

 and sanction doctors who do not follow the IDSA Guidelines.

        ANSWER:         The allegations of this Paragraph contain characterizations and legal

 conclusions to which no response is required. To the extent a response is deemed required:

 United denies involvement in any purported conspiracy; United is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in this Paragraph relating

 to other defendants and therefore denies those allegations; and United denies the remaining

 allegations in this Paragraph.



                                        AS TO DAMAGES

        176.    The IDSA, Insurance Defendants, and the IDSA Panelists is liable to Plaintiffs

 and Plaintiffs are entitled to recover the following damages:

                            Actual damages;

                            Treble damages;

                            Reasonable attorney’s fees; and


                                                  88
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 89 of 96 PageID #: 6886



                            Court costs

         ANSWER:       United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above. United requests that the Complaint be dismissed with

 prejudice, that the Court find that Plaintiffs are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



         177.   Therefore, in accordance with the Racketeer Influenced and Corrupt

 Organizations Act, Plaintiffs seek all actual damages, treble damages, attorney fees, and any

 other relief allowed under Texas law and deemed appropriate by this Court, which is believed to

 exceed the jurisdictional requirement of this court.

         ANSWER: United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above. United requests that the Complaint be dismissed with

 prejudice, that the Court find that Plaintiffs are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



                           AS TO DEMAND FOR TRIAL BY JURY

         Plaintiffs hereby demand trial by jury on all claims for which the law provides a right to

 jury trial.

         ANSWER: United admits that Plaintiffs demand trial by jury on all claims for which the

 law provides a right to jury trial.      The remaining allegations of this Paragraph contain




                                                 89
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 90 of 96 PageID #: 6887



 characterizations and legal conclusions to which no response is required. To the extent a

 response is deemed required, United denies the remaining allegations of this Paragraph.



                                 AS TO PRAYER FOR RELIEF

           WHEREFORE, PREMISES CONSIDERED, Plaintiffs LISA TORREY, KATHRYN

 KOCUREK Individually and on behalf of the Estate of J. DAVID KOCUREK, PH.D., LANA

 BARNES Individually and on behalf of the Estate of AL BARNES, AMY HANNEKEN, JANE

 POWELL, CAROL FISCH, JOHN VALERIO, STEVEN WARD, RANDY SYKES, BRIENNA

 REED, ROSETTA FULLER, ADRIANA MONTEIRO MOREIRA, JESSICA MCKINNIE,

 KRISTINE WOODARD, GAIL MEADS, DR. MICHAEL FUNDENBERGER, GAYLE

 CLARKE, ALLISON LYNN CARUANA, CHLOE LOHMEYER, MAX SHINDLER,

 TAWNYA DAWN SMITH, Individually and as Next Friend of MONET PITRE, MIKE

 PEACHER, Individually and as Next Friend of ASHLEIGH PEACHER, ALARIE

 BOWERMAN, Individually and as Next Friend of ELISA BOWERMAN, EMORY

 BOWERMAN, and ANAIS BOWERMAN, respectfully pray for actual damages in an amount to

 be determined by a jury, for treble damages according to proof, for costs of suit incurred herein,

 including reasonable attorneys’ fees, and for such other and further relief, in law or in equity, to

 which Plaintiffs and those similarly situated may be justly entitled and this Court deems just and

 proper.

           ANSWER:     United denies each and every allegation in the Complaint, except as

 expressly admitted and qualified above. United requests that the Complaint be dismissed with




                                                 90
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 91 of 96 PageID #: 6888



 prejudice, that the Court find that Plaintiffs 1 are not entitled to any judgment or relief, that the

 Court enter judgment in favor of United, and that the Court award United such other and further

 relief as the Court deems just and proper.



                                   AFFIRMATIVE DEFENSES

        United sets forth below its affirmative defenses. Each defense is asserted as to all claims

 against United by Plaintiffs. By setting forth these affirmative defenses, United does not assume

 the burden of proving any fact, issue, or element of a cause of action where such burden properly

 belongs to Plaintiffs. Nothing stated herein is intended or shall be construed as an admission that

 any particular issue or subject matter is relevant to the Plaintiffs’ allegations. United reserves the

 right to rely on any affirmative or other defense or claim that may subsequently come to light,

 and expressly reserves the right to amend its Answer to assert such additional defenses or claims.

        As separate and distinct affirmative defenses, United alleges as follows:

        1.      Plaintiffs’ claims are barred for failure to state a claim upon which relief can be

 granted.

        2.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing

 to raise those claims. See 18 U.S.C. § 1964.

        3.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ failed to plead

 with particularity pursuant to Rule 9(b) of the Federal Rules of Civil Procedure.

        4.      Plaintiffs’ claims are barred by a lack of proximate cause between United’s

 alleged conduct, if any, and Plaintiffs’ purported injuries.




 1
  By Order dated July 24, 2019, the Court dismissed with prejudice all claims by Plaintiffs Al
 Barnes, Steven Ward, Gail Meads, Dr. Michael Fundenberger, and Max Shindler.
                                              91
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 92 of 96 PageID #: 6889



         5.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not

 suffered an antitrust injury.

         6.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

 limitations.

         7.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

         8.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and

 estoppel.

         9.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have acted

 unreasonably in failing to mitigate alleged damages, if any, against United. Recovery against

 United, if any, must be reduced or precluded entirely by Plaintiffs’ failure to mitigate.

         10.     Plaintiffs’ claims are barred, in whole or in part, because United’s actions were

 undertaken in good faith and justified by legitimate motives, purposes, and reasons, and with the

 absence of malicious intent to injure Plaintiffs, and constituted lawful, proper, and justified

 activities.

         11.     Plaintiffs’ claims are barred, in whole or in part, because United duly performed,

 satisfied, and discharged any and all duties and obligations it may have owed to Plaintiffs arising

 out of any and all agreements or representations made by United or on its behalf prior to

 commencement of this lawsuit.

         12.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of accord and

 satisfaction, because each Plaintiff received the full monetary benefit to which they were entitled

 under the terms of any and all agreements with United, if any.

         13.     Plaintiffs’ claims are barred, in whole or in part, because any recovery would

 result in unjust enrichment to Plaintiffs.


                                                   92
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 93 of 96 PageID #: 6890



        14.      Plaintiffs’ claims do not support the award of attorney’s fees incurred by Plaintiffs

 in the litigation of this action. If, however, it is found that attorney’s fees are awardable under

 the Complaint and, in the event United prevails in this action, it should be awarded reasonable

 attorney’s fees.

        15.      Plaintiffs’ claims are barred, in whole or in part, to the extent they were paid for

 by secondary insurance.

        16.      Plaintiffs’ claims are barred, in whole or in part, by the express terms, conditions,

 and exclusions of their plans, or for failure to comply therewith.

        17.      Plaintiffs’ claims are barred, in whole or in part, because, to the extent Plaintiffs

 suffered any compensable damages, Plaintiffs’ own actions and/or omissions and/or failure to

 mitigate caused, contributed, or resulted in the damages of which Plaintiffs complain. Recovery

 against United, if any, must be reduced or precluded entirely by Plaintiffs’ own actions.

        18.      Plaintiffs’ claims are barred, in whole or in part, because, to the extent Plaintiffs

 suffered any compensable damages, those damages were proximately caused by the acts,

 omissions, or fault of persons or entities over which United exercised no control or for whose

 acts, omissions, or fault United cannot be held liable. Recovery against United, if any, must be

 reduced or precluded entirely by such activities of such other parties, persons, entities, or

 corporations.

        19.      Plaintiffs’ claims are barred, in whole or in part, because the alleged acts are

 exempt from such claims pursuant to the McCarran-Ferguson Act, 15 U.S.C. §§ 1011-1015.




                                                  93
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 94 of 96 PageID #: 6891



           RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES

        United has not knowingly or intentionally waived any applicable defenses, and it reserves

 the right to assert and rely upon other applicable defenses that may become available or apparent

 during discovery in this matter. United reserves the right to amend or seek to amend its Answer

 and/or affirmative defenses.



                                      PRAYER FOR RELIEF

        United requests that the Complaint be dismissed with prejudice, that the Court find that

 Plaintiffs are not entitled to judgment or relief, that the Court enter judgment in favor of United,

 and that the Court award United such other and further relief as the Court deems just and proper.




                                                  94
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 95 of 96 PageID #: 6892



 Dated: February 24, 2020                  By: /s/ Michael E. Jones, with permission
                                           by Benjamin F. Holt
                                           BENJAMIN F. HOLT
                                           Admitted pro hac vice
                                           Virginia Bar No. 48388
                                           D.C. Bar No. 483122
                                           Benjamin.Holt@HoganLovells.com
                                           HOGAN LOVELLS US LLP
                                           555 13th Street, NW
                                           Washington, D.C. 20004
                                           Phone: (202) 637-5600
                                           Fax: (202) 637-5910

                                           MICHAEL E. JONES
                                           Texas Bar No. 10929400
                                           MikeJones@PotterMinton.com
                                           POTTER MINTON, P.C.
                                           110 North College
                                           Suite 500
                                           Tyler, Texas 75702
                                           Phone: (903) 597-8311
                                           Fax: (903) 593-0846

                                           ATTORNEYS FOR DEFENDANTS
                                           UNITEDHEALTH GROUP
                                           INCORPORATED AND
                                           UNITED HEALTHCARE
                                           SERVICES, INC.




                                      95
Case 5:17-cv-00190-RWS Document 290 Filed 02/24/20 Page 96 of 96 PageID #: 6893



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above document has been served on

 February 24, 2020, to all counsel of record who are deemed to have consented to electronic

 service via the Court’s CM/ECF system per local rule CV-5(a)(3).

                                                    /s/ Michael E. Jones




                                               96
